Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 1 of 71




                        EXHIBIT ,
             Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 2 of 71
                                        FORMS SCHEDULE

   Named Insured:      MISSOURI BASIN WELL SERVICES, INC. DBA
                       MBI ENERGY SERVICES, INC.
   Policy Number:              24238279
   Effective 12:01 AM: April 13, 2016
                                                                     Form Number/
End't. No.      Form Name                                            Edition Date

                UMB PRIME DEC                                        80518    (11/09)
                POLICYHOLDER DISC - NOTICE OF TERRORISM INS COVG     96556    (01/15)
                UMB PRIME JACKET                                     80517    (11/09)
                SCHEDULE OF UNDERLYING                               UNDSCH   (05/99)
      1         CRISISRESPONSE COVERAGE ENHANCEMENT ENDORSEMENT      94621    (05/07)
      2         VIOLATION OF ECONOMIC OR TRADE SANCTIONS COND. AM    99497    (06/08)
      3         Duties in the Event of an Occurrence, Claim, or Su   83687    (09/11)
      4         NORTH DAKOTA AMENDATORY ENDT                         52155    (07/03)
      5         Economic Sanctions Endorsement                       89644    (06/13)
      6         Indiana Amendatory Endt (Def. of Pollutants)         115924   (10/13)
      7         AUTOMOBILE LIABILITY FOLLOW-FORM ENDORSEMENT         80398    (07/02)
      8         BACTERIA AND VIRUSES EXCLUSION ENDORSEMENT           90983    (05/06)
      9         CONTINUING/PROGRESSIVELY DETER. DAMAGES              83126    (10/03)
     10         CONTRACTORS LIMITATION ENDT.                         86452    (08/04)
     11         COMMERCIAL GENERAL LIABILITY LIMIT. ENDT             87043    (11/04)
     12         CROSS SUITS EXCLUSION PRIME                          80411    (01/04)
     13         DISCRIMINATION EXCLUSION ENDT                        86558    (08/04)
     14         EMP.LIAB.STOP-GAPLMT.ENDT                            82616    (05/06)
     15         Employee Benefits Liability Follow Form Endorsemen   95124    (07/07)
     16         ERRONEOUS DELIVERY LIMITATION ENDORSEMENT            90992    (05/06)
     17         FAILURE TO SUPPLY FOLLOW-FORM ENDORSEMENT            80424    (07/02)
     18         FOREIGN LIABILITY EXCLUSION                          80431    (07/02)
     19         FUNGUS EXCLUSION ENDT                                82449    (06/03)
     20         LEAD EXCLUSION ENDORSEMENT                           86471    (02/06)
     21         MARINE LIAB. EXCL. ENDT.                             86470    (08/04)
     22         OIL INDUSTRIES ENDORSEMENT                           80458    (04/04)
     23         RADIOACTIVE MATTER EXCL                              83094    (09/03)
     24         SILICA EXCLUSION ENDT                                80479    (02/03)
     25         TESTING OR CONSULTING ERRORS AND OMISSIONS EXCLUSI   89485    (06/05)
     26         TIME ELEMENT SIR POLLUTION ENDT                      80499    (06/03)
     27         TERRORISM EXCLUSION                                  80493    (07/02)




CIFMSC
CI0226              Archive Copy                                           MBI00104
               Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 3 of 71


                                           Umbrella Prime
                        Commercial Umbrella Liability Policy With CrisisResponse
                                                         DECLARATIONS

The company issuing this policy is indicated by an "X" in the box to the left of the company's name.
   AIG Property Casualty Company                                   Illinois National Insurance Company
   American Home Assurance Company                                 National Union Fire Insurance Company of Pittsburgh, Pa.
   AIG Assurance Company                                           New Hampshire Insurance Company
X Commerce & Industry Insurance Company                            The Insurance Company of the State of Pennsylvania
   Granite State Insurance Company

                                          (each of the above being a capital stock company)
                            Administrative/Mailing Address: 175 Water Street, New York, NY 10038
                                                  Telephone No. 212-458-5000

POLICY NUMBER:               24238279                         RENEWAL OF:        24238264

ITEM 1. NAMED INSURED:             MISSOURI BASIN WELL SERVICES, INC. DBA
                                   MBI ENERGY SERVICES, INC.
         MAILING ADDRESS:          6201 84TH AVE NW
                                   STANLEY, ND 58784


ITEM 2. POLICY PERIOD: FROM: April 13, 2016                     TO: April 13, 2017
                       (At 12:01 A.M., standard time, at the address of the Named Insured stated above.)

ITEM 3. LIMITS OF INSURANCE
         The Limits of Insurance, subject to the terms of this policy, are:
         A.   $25,000,000            Each Occurrence
         B.   $25,000,000            General Aggregate (in accordance with Section IV. Limits of Insurance)
         C.   $25,000,000            Products-Completed Operations Aggregate (in accordance with Section IV. Limits of Insurance)
         D.   $250,000               CrisisResponse Sublimit of Insurance
         E.   $50,000                Excess Casualty CrisisFund Limit of Insurance

ITEM 4. SCHEDULED UNDERLYING INSURANCE - See Schedule of Underlying Insurance

ITEM 5. SELF-INSURED RETENTION - $10,000                         Each Occurrence

ITEM 6. PREMIUM AND PREMIUM COMPUTATION
        ESTIMATED TOTAL ANNUAL EXPOSURE                            NOT APPLICABLE
        RATES PER                                                  FLAT
        MINIMUM PREMIUM
        ADVANCE PREMIUM




ITEM 7. THIS POLICY INCLUDES THESE ENDORSEMENTS AT INCEPTION DATE: SEE ATTACHED SCHEDULE


PRODUCER NAME: USI INSURANCE SERVICES LLC
ADDRESS:       4150 SOUTH 2ND STREET
               SUITE 331
               ST. CLOUD, MN 56301



                                                          Authorized Representative or                                        Date
                                                          Countersignature (Where Applicable)
80518 (11/09)                                                                                                  Issue Date: 04/28/16
AH2698
                            Archive Copy                                                                            MBI00105
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 4 of 71


                                    POLICYHOLDER DISCLOSURE
                            NOTICE OF TERRORISM INSURANCE COVERAGE
                                             (COVERAGE INCLUDED)

Coverage for acts of terrorism is included in your policy. You are hereby notified that under the Terrorism Risk
Insurance Act, as amended in 2015, the definition of act of terrorism has changed. As defined in Section
102(1) of the Act: The term "act of terrorism" means any act that is certified by the Secretary of the
Treasury-in consultation with the Secretary of Homeland Security, and the Attorney General of the United
States-to be an act of terrorism; to be a violent act or an act that is dangerous to human life, property, or
infrastructure; to have resulted in damage within the United States, or outside the United States in the case of
certain air carriers or vessels or the premises of a United States mission; and to have been committed by an
individual or individuals as part of an effort to coerce the civilian population of the United States or to influence
the policy or affect the conduct of the United States Government by coercion. Under your coverage, any losses
resulting from certified acts of terrorism may be partially reimbursed by the United States Government under a
formula established by the Terrorism Risk Insurance Act, as amended. However, your policy may contain other
exclusions which might affect your coverage, such as an exclusion for nuclear events. Under the formula, the
United States Government generally reimburses 85% through 2015; 84% beginning on January 1, 2016; 83%
beginning on January 1, 2017; 82% beginning on January 1, 2018; 81% beginning on January 1, 2019 and
80% beginning on January 1, 2020, of covered terrorism losses exceeding the statutorily established
deductible paid by the insurance company providing the coverage. The Terrorism Risk Insurance Act, as
amended, contains a $100 billion cap that limits U.S. Government reimbursement as well as insurers' liability
for losses resulting from certified acts of terrorism when the amount of such losses exceeds $100 billion in any
one calendar year. If the aggregate insured losses for all insurers exceed $100 billion, your coverage may be
reduced.


The portion of your annual premium that is attributable to coverage for acts of terrorism is                  , and
does not include any charges for the portion of losses covered by the United States government
under the Act.




96556 (1/15)
  2015 National Association of Insurance Commissioners

                     Archive Copy                                                                 MBI00106
              Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 5 of 71
                                          Umbrella Prime ®
                       Commercial Umbrella Liability Policy With CrisisResponse ®

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
is and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations and any
other person or organization qualifying as a Named Insured under this policy. The words "we," "us" and "our" refer
to the company providing this insurance.

The word Insured means any person or organization qualifying as such under Section VII. Definitions.

Except for headings, words that appear in bold print have special meaning. See Section VII. Definitions.


In consideration of the payment of the premium and in reliance upon the statements in the Declarations, we agree to
provide coverage as follows:

I.   INSURING AGREEMENT - COMMERCIAL UMB RELLA LIAB ILITY

A. We will pay on behalf of the Insured those sums in excess of the Retained Limit that the Insured becomes legally
   obligated to pay as damages by reason of liability imposed by law because of B odily Injury, Property Damage or
   Personal Injury and Advertising Injury to which this insurance applies or because of B odily Injury or Property
   Damage to which this insurance applies assumed by the Insured under an Insured Contract.

     The amount we will pay for damages is limited as described in Section IV. Limits of Insurance.

B. This policy applies, only if:

     1. the B odily Injury or Property Damage is caused by an Occurrence that takes place anywhere, and the
        B odily Injury or Property Damage occurs during the Policy Period; and

     2. the Personal Injury and Advertising Injury is caused by an Occurrence that takes place anywhere arising
        out of your business, but only if the Occurrence was committed during the Policy Period.

C. 1. This policy applies to B odily Injury or Property Damage, only if prior to the Policy Period, no Insured listed
      under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph M. of Section VII., no executive officer or director listed
      under subparagraph 2d. of Paragraph M. of Section VII. and no employee authorized by you to give or receive
      notice of an Occurrence, claim or Suit, knew that the B odily Injury or Property Damage had occurred, in
      whole or in part. If such an Insured or authorized employee knew, prior to the Policy Period, that the B odily
      Injury or Property Damage had occurred, then any continuation, change or resumption of such B odily Injury
      or Property Damage during or after the Policy Period will be deemed to have been known prior to the Policy
      Period.

     2. B odily Injury or Property Damage which occurs during the Policy Period and was not, prior to the Policy
        Period, known to have occurred by any Insured listed under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph
        M. of Section VII., any executive officer or director listed under subparagraph 2d. of Paragraph M. of Section VII.
        or any employee authorized by you to give or receive notice of an Occurrence or claim, includes any
        continuation, change or resumption of that B odily Injury or Property Damage after the end of the Policy
        Period.

D. B odily Injury or Property Damage will be deemed to have been known to have occurred at the earliest time when
   any Insured listed under subparagraphs 2a., 2b., 2c. or 2e. of Paragraph M. of Section VII, any executive officer or
   director listed under subparagraph 2d. of Paragraph M. of Section VII. or any employee who was authorized by you
   to give or receive notice of an Occurrence, claim or Suit:




80517 (11/09)                                          Page 1 of 24
AH2709                  Archive Copy                      © 2001                                      MBI00107
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
             Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 6 of 71
    1. reports all, or any part, of the B odily Injury or Property Damage to us or any other insurer;

    2. receives a written or verbal demand or claim for damages because of the B odily Injury or Property Damage;
       or

    3. becomes aware by any other means that B odily Injury or Property Damage has occurred or has begun to
       occur.

E. Damages because of B odily Injury include damages claimed by any person or organization for care, loss of
   services or death resulting at any time from the B odily Injury.

F. If we are prevented by law or statute from paying damages covered by this policy on behalf of the Insured, then we
   will indemnify the Insured for those sums in excess of the Retained Limit.

II. INSURING AGREEMENT-CRISISRESPONSE ® AND EXCESS CASUALTY CRISISFUND ®

A. CrisisResponse

    We will advance CrisisResponse Costs directly to third parties on behalf of the Named Insured, regardless of
    fault, arising from a Crisis Management Event first commencing during the Policy Period, up to the amount of the
    CrisisResponse Sublimit of Insurance.

B. Excess Casualty CrisisFund

    We will pay Crisis Management Loss on behalf of the Named Insured arising from a Crisis Management Event
    first commencing during the Policy Period, up to the amount of the Excess Casualty CrisisFund Limit of
    Insurance.

C. A Crisis Management Event will first commence at the time during the Policy Period when a Key Executive
   first becomes aware of an Occurrence that gives rise to a Crisis Management Event and will end when we
   determine that a crisis no longer exists or when the CrisisResponse Sublimit of Insurance has been exhausted,
   whichever occurs first.

D. There will be no Retained Limit applicable to CrisisResponse Costs or Crisis Management Loss.

E. Any advancement of CrisisResponse Costs or payment of Crisis Management Loss that we make under the
   coverage provided by this Section II. will not be a determination of our obligations under this policy, nor create any
   duty to defend any Suit under any other part of this policy.

III. DEFENSE PROVISIONS

A. We will have the right and duty to defend any Suit against the Insured that seeks damages for B odily Injury,
   Property Damage or Personal Injury and Advertising Injury covered by this policy, even if the Suit is
   groundless, false or fraudulent when:

    1. the total applicable limits of Scheduled Underlying Insurance have been exhausted by payment of Loss to
       which this policy applies and the total applicable limits of Other Insurance have been exhausted; or

    2. the damages sought because of B odily Injury, Property Damage or Personal Injury and Advertising Injury
       would not be covered by Scheduled Underlying Insurance or any applicable Other Insurance, even if the
       total applicable limits of either the Scheduled Underlying Insurance or any applicable Other Insurance had
       not been exhausted by the payment of Loss.

    If we are prevented by law or statute from assuming the obligations specified under this provision, we will pay any
    expenses incurred with our consent.




80517 (11/09)                                         Page 2 of 24
AH2709                 Archive Copy                      © 2001                                      MBI00108
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
             Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 7 of 71
B. We will have no duty to defend the Insured against any Suit seeking damages for B odily Injury, Property
   Damage or Personal Injury and Advertising Injury to which this insurance does not apply.

C. When we assume the defense of any Suit against the Insured that seeks damages covered by this policy, we will:

    1. investigate, negotiate and settle the Suit as we deem expedient; and

    2. pay the following supplementary payments to the extent that such payments are not covered by Scheduled
       Underlying Insurance or any applicable Other Insurance:

        a. premiums on bonds to release attachments for amounts not exceeding the applicable Limits of Insurance of
           this policy, but we are not obligated to apply for or furnish any such bond;

        b. premiums on appeal bonds required by law to appeal a judgment in a Suit for amounts not exceeding the
           applicable Limits of Insurance of this policy, but we are not obligated to apply for or furnish any such bond;

        c. all court costs taxed against the Insured in the Suit;

        d. pre-judgment interest awarded against the Insured on that part of the judgment within the applicable Limits
           of Insurance of this policy we pay. If we make an offer to pay the applicable limit of insurance, we will not
           pay any pre-judgment interest accruing after we make such offer;

        e. post-judgment interest that accrues after entry of judgment on that part of the judgment within the applicable
           Limits of Insurance of this policy we pay and before we have paid, offered to pay or deposited in court that
           part of the judgment that is within the applicable Limits of Insurance of this policy; and

        f.   the Insured's expenses incurred at our request or with our consent.

D. Except as provided in Paragraph A. above, we will have no duty to defend any Suit against the Insured. We will,
   however, have the right, but not the duty, to participate in the defense of any Suit and the investigation of any claim
   to which this policy may apply. If we exercise this right, we will do so at our own expense.

E. We will not defend any Suit, or pay any attorney fees or litigation expenses including, without limitation, the
   expenses described in Paragraph C. above that accrue after the applicable Limits of Insurance of this policy have
   been exhausted by the payment of Loss and we will have the right to withdraw from the further defense of such
   Suit by tendering control of said defense to the Insured.

IV. LIMITS OF INSURANCE

A. The Limits of Insurance shown in Item 3. of the Declarations and the rules below state the most we will pay for all
   damages under this policy regardless of the number of:

    1. Insureds;

    2. claims made or Suits brought;

    3. persons or organizations making claims or bringing Suits; or

    4. coverages provided under this policy.

B. The General Aggregate Limit stated in Item 3. of the Declarations is the most we will pay for all damages under this
   policy, except for:

    1. damages included within the Products-Completed Operations Hazard; and

    2. damages because of B odily Injury or Property Damage to which this policy applies, caused by an
       Occurrence and resulting from the ownership, maintenance or use of an Auto covered under Scheduled
       Underlying Insurance.



80517 (11/09)                                          Page 3 of 24
AH2709                  Archive Copy                      © 2001                                      MBI00109
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
             Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 8 of 71
C. The Products-Completed Operations Aggregate Limit stated in Item 3C. of the Declarations is the most we will pay
   for all damages included in the Products-Completed Operations Hazard.

D. Subject to Paragraphs B. and C. above, the Each Occurrence Limit stated in Item 3A. of the Declarations is the
   most we will pay for the sum of all damages arising out of any one Occurrence.

E. Subject to Paragraphs B. and C. above, the most we will pay for damages under this policy on behalf of any person
   or organization to whom you are obligated by written Insured Contract to provide insurance such as is afforded by
   this policy is the lesser of the Limits of Insurance shown in Item 3. of the Declarations or the minimum Limits of
   Insurance you agreed to procure in such written Insured Contract.

F. This policy applies only in excess of the Retained Limit. If however, a policy shown in the Schedule of Underlying
   Insurance forming a part of this policy has a limit of insurance:

     1. greater than the amount shown in such schedule, this policy will apply in excess of the greater amount of valid
        and collectible insurance; or

     2. less than the amount shown in such schedule, this policy will apply in excess of the amount shown in the
        Schedule of Underlying Insurance forming a part of this policy.

G. If the total applicable limits of Scheduled Underlying Insurance are reduced or exhausted by the payment of
   Loss to which this policy applies and the total applicable limits of applicable Other Insurance are reduced or
   exhausted, we will:

     1. in the event of reduction, pay excess of the remaining total applicable limits of Scheduled Underlying
        Insurance and any applicable Other Insurance; and

     2. in the event of exhaustion, continue in force as underlying insurance.

H. Expenses incurred to defend any Suit or to investigate any claim will be in addition to the applicable Limits of
   Insurance of this policy. Provided, however, that if such expenses reduce the applicable limits of Scheduled
   Underlying Insurance, then such expenses will reduce the applicable Limits of Insurance of this policy.

I.   The CrisisResponse Sublimit of Insurance is the most we will pay for all CrisisResponse Costs under this
     policy, regardless of the number of Crisis Management Events first commencing during the Policy Period. This
     CrisisResponse Sublimit of Insurance will be part of, not in addition to, the applicable Limit of Insurance.

J. The Excess Casualty CrisisFund Limit of Insurance is the most we will pay for all Crisis Management Loss
   under this policy, regardless of the number of Crisis Management Events first commencing during the Policy
   Period. This Excess Casualty CrisisFund Limit of Insurance will be in addition to the applicable Limit of
   Insurance.

K. We will have no obligation to advance CrisisResponse Costs when we determine that a Crisis Management
   Event has ended or when the CrisisResponse Sublimit of Insurance has been exhausted, whichever occurs first.

L. The Limits of Insurance of this policy apply separately to each consecutive annual period and to any remaining
   period of less than twelve (12) months, beginning with the inception date of the Policy Period shown in the
   Declarations, unless the Policy Period is extended after issuance for an additional period of less than twelve (12)
   months. In that case, the additional period will be deemed part of the last preceding period for purposes of
   determining the Limits of Insurance of this policy.

M. We will not make any payment under this policy unless and until:

     1. the total applicable limits of Scheduled Underlying Insurance have been exhausted by the payment of Loss
        to which this policy applies and any applicable, Other Insurance have been exhausted by the payment of
        Loss; or




80517 (11/09)                                          Page 4 of 24
AH2709                  Archive Copy                      © 2001                                      MBI00110
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 9 of 71
   2. the total applicable Self-Insured Retention has been satisfied by the payment of Loss to which this policy
      applies.

   When the amount of Loss has been determined by an agreed settlement or a final judgment, we will promptly pay
   on behalf of the Insured the amount of such Loss falling within the terms of this policy. An agreed settlement
   means a settlement and release of liability signed by us, the Insured and the claimant or the claimant’ s legal
   representative.

V. EXCLUSIONS

A. Aircraft and Watercraft

   This insurance does not apply to B odily Injury or Property Damage arising out of the ownership, maintenance,
   use or entrustment to others of any aircraft or watercraft owned or operated by or rented or loaned to any Insured.
   Use includes operation and loading and unloading.

   This exclusion applies even if the claims against any Insured allege negligence or other wrongdoing in the
   supervision, hiring, employment, training or monitoring of others by that Insured, if the Occurrence which caused
   the B odily Injury or Property Damage involved the ownership, maintenance, use or entrustment to others of any
   aircraft or watercraft that is owned or operated by or rented or loaned to any Insured.

   This exclusion does not apply to a watercraft you do not own that is:

   1. less than 26 feet long; and

   2. not being used to carry persons or property for a charge.

B. Asbestos

   This insurance does not apply to any liability arising out of:

   1. the manufacture of, mining of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos,
      asbestos containing products or materials, asbestos fibers or asbestos dust;

   2. any obligation of the Insured to indemnify any party because of damages arising out of the manufacture of,
      mining of, use of, sale of, installation of, removal of, distribution of or exposure to asbestos, asbestos products,
      asbestos fibers or asbestos dust; or

   3. any obligation to defend any Suit or claim against the Insured that seeks damages if such Suit or claim arises
      as the result of the manufacture of, mining of, use of, sale of, installation of, removal of, distribution of or
      exposure to asbestos, asbestos products, asbestos fibers or asbestos dust.

C. Contractual Liability

   This insurance does not apply to any liability for which the Insured is obligated to pay damages by reason of the
   assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages:

   1. that the Insured would have in the absence of a contract or agreement; or

   2. assumed in an Insured Contract, provided B odily Injury or Property Damage occurs subsequent to the
      execution of the Insured Contract. Solely for the purposes of liability assumed in an Insured Contract,
      reasonable attorney fees and necessary litigation expenses incurred by or for a party other than an Insured are
      deemed to be damages because of B odily Injury or Property Damage and included in the Limits of Insurance
      of this policy, provided:

       a. liability to such party for, or for the cost of, that party's defense has also been assumed in the same
          Insured Contract; and




80517 (11/09)                                         Page 5 of 24
AH2709                 Archive Copy                      © 2001                                      MBI00111
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 10 of 71
       b. such attorney fees and litigation expenses are for the defense of that party against a civil or alternative
          dispute resolution proceeding in which damages to which this policy applies are alleged.

D. Damage to Impaired Property or Property Not Physically Injured

   This insurance does not apply to Property Damage to Impaired Property or property that has not been physically
   injured, arising out of:

   1. a defect, deficiency, inadequacy or dangerous condition in Your Product or Your Work; or

   2. a delay or failure by you or anyone acting on your behalf to perform a contract or agreement in accordance with
      its terms.

   This exclusion does not apply to the loss of use of other property arising out of sudden and accidental physical
   injury to Your Product or Your Work after it has been put to its intended use.

E. Damage to Property

   This insurance does not apply to Property Damage to:

   1. property you own, rent, or occupy, including any costs or expenses incurred by you, or any other person,
      organization or entity, for repair, replacement, enhancement, restoration or maintenance of such property for
      any reason, including prevention of injury to a person or damage to another's property;

   2. premises you sell, give away or abandon, if the Property Damage arises out of any part of those premises;

   3. property loaned to you;

   4. personal property in the care, custody or control of the Insured;

   5. that particular part of real property on which you or any contractors or subcontractors working directly or
      indirectly on your behalf are performing operations, if the Property Damage arises out of those operations; or

   6. that particular part of any property that must be restored, repaired or replaced because Your Work was
      incorrectly performed on it.

   Paragraph 2. of this exclusion does not apply if the premises are Your Work and were never occupied, rented or
   held for rental by you.

   Paragraphs 3., 4., 5. and 6. of this exclusion do not apply to liability assumed under a sidetrack agreement.

   Paragraph 6. of this exclusion does not apply to Property Damage included in the Products-Completed
   Operations Hazard.

F. Damage to Your Product

   This insurance does not apply to Property Damage to Your Product arising out of it or any part of it.

G. Damage to Your Work

   This insurance does not apply to Property Damage to Your Work arising out of it or any part of it and included in
   the Products-Completed Operations Hazard.

   This exclusion does not apply if the damaged work or the work out of which the damage arises was performed on
   your behalf by a subcontractor.

H. Electronic Chatrooms or B ulletin B oards and Electronic Data




80517 (11/09)                                        Page 6 of 24
AH2709                Archive Copy                      © 2001                                      MBI00112
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
              Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 11 of 71
     This insurance does not apply to Personal Injury and Advertising Injury arising out of an electronic chatroom or
     bulletin board the Insured hosts, owns, or over which the Insured exercises control. Additionally, this insurance
     does not apply to damages arising out of the loss of, loss of use of, damage to, corruption of, inability to access, or
     inability to manipulate electronic data.

     As used in this exclusion, "electronic data" means information, facts or programs stored as or on, created or used
     on, or transmitted to or from computer software, including systems and applications software, hard or floppy disks,
     CD-ROMS, tapes, drives, cells, data processing devices or any other media which are used with electronically
     controlled equipment.

I.   Employees and Volunteers

     This insurance does not apply to liability of any employee or volunteer qualifying as an Insured under this policy
     arising out of B odily Injury, Property Damage or Personal Injury and Advertising Injury:

     1. to you, to your partners or members (if you are a partnership or joint venture), to your members (if you are a
        limited liability company), or to an employee of yours while in the course of his or her employment or performing
        duties related to the conduct of your business, or to another volunteer of yours while performing duties related
        to the conduct of your business;

     2. to the spouse, child, parent, brother or sister of such injured employee or volunteer as a consequence of
        subparagraph 1. above;

     3. for which there is any obligation to share damages with or repay someone else who must pay damages
        because of the injury described in subparagraphs 1. or 2. above; or

     4. arising out of his or her providing or failing to provide professional health care services.

     Paragraphs 1., 2. and 3. shall not apply to any liability arising out of B odily Injury or Personal Injury and
     Advertising Injury if such coverage is provided by Scheduled Underlying Insurance. Coverage under this policy
     for B odily Injury or Personal Injury and Advertising Injury will follow the terms, definitions, conditions and
     exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of Insurance, premium and
     all other terms, definitions, conditions and exclusions of this policy. Provided, however, that coverage provided by
     this policy will be no broader than the coverage provided by Scheduled Underlying Insurance.

J. Employment Practices

     This insurance does not apply to any liability arising out of:

     1. failure to hire any prospective employee or any applicant for employment;

     2. dismissal, discharge or termination of any employee;

     3. failure to promote or advance any employee; or

     4. employment-related practices, policies, acts, omissions or misrepresentations directed at a present, past, future
        or prospective employee, including, but not limited to:

         a.   coercion, harassment, humiliation or discrimination;
         b.   demotion, evaluation, reassignment, discipline, or retaliation;
         c.   libel, slander, humiliation, defamation, or invasion of privacy; or
         d.   violation of civil rights.

     This exclusion applies:

     1. whether the Insured may be liable as an employer or in any other capacity; and

     2. to any obligation to share damages with or repay someone else who must pay damages because of the injury.



80517 (11/09)                                            Page 7 of 24
AH2709                    Archive Copy                      © 2001                                      MBI00113
                     Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 12 of 71
K. Expected or Intended Injury

   This insurance does not apply to B odily Injury and Property Damage expected or intended from the standpoint of
   the Insured. However, this exclusion does not apply to B odily Injury or Property Damage resulting from the use
   of reasonable force to protect persons or property.

L. Infringement of Copyright, Patent, Trademark or Trade Secret

   This insurance does not apply to Personal Injury and Advertising Injury arising out of the infringement of
   copyright, patent, trademark, trade secret or other intellectual property rights.

   However, this exclusion does not apply to infringement, in your Advertisement, of copyright, trade dress or slogan.

M. Liquor Liability

   This insurance does not apply to B odily Injury or Property Damage for which any Insured may be held liable by
   reason of:

   1. causing or contributing to the intoxication of any person;

   2. the furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of alcohol;
      or

   3. any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.

   However, this exclusion will not apply if coverage is provided for such B odily Injury or Property Damage by
   Scheduled Underlying Insurance.

   Coverage under this policy for such B odily Injury or Property Damage will follow the terms, definitions, conditions
   and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of Insurance, premium
   and all other terms, definitions, conditions and exclusions of this policy. Provided, however, that coverage provided
   by this policy will be no broader than the coverage provided by Scheduled Underlying Insurance.

N. Media and Internet Type B usinesses

   This insurance does not apply to Personal Injury and Advertising Injury committed by any Insured whose
   business is:

   1. advertising, broadcasting, publishing or telecasting;

   2. designing or determining content of web-sites for others; or

   3. an Internet search, access, content or service provider.

   However, this exclusion does not apply to Paragraphs U1., U2. and U3. of Section VII.

   For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or others anywhere
   on the Internet, is not by itself, considered the business of advertising, broadcasting, publishing or telecasting.

O. "No-Fault, " "Uninsured Motorist" or "Underinsured Motorist" Laws

   This insurance does not apply to any obligation of the Insured under any "No-Fault," "Uninsured Motorist" or
   "Underinsured Motorist" law, or any similar law.

P. Nuclear Liability

   This insurance does not apply to:

   1. any liability:



80517 (11/09)                                         Page 8 of 24
AH2709                 Archive Copy                      © 2001                                      MBI00114
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 13 of 71
       a. with respect to which the Insured is also an Insured under a nuclear energy liability policy issued by the
          Nuclear Energy Liability-Property Insurance Association, Mutual Atomic Energy Liability Underwriters or the
          Nuclear Insurance Association of Canada, or would be an Insured under any such policy but for its
          termination upon exhaustion of its limit of liability;

       b. resulting from the hazardous properties of nuclear material and with respect to which (1) any person or any
          organization is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or any
          amendment or revision thereto, or any similar law; (2) the Insured is, or had this policy not been available
          would be, entitled to indemnity from the United States of America or any agency thereof under any
          agreement entered into by the United States of America or an agency thereof with any person or
          organization;

       c. for B odily Injury or Property Damage resulting from the hazardous properties of nuclear material if:

            i)    the nuclear material (1) is at any nuclear facility owned by the Insured or operated by the Insured or
                  on the Insured's behalf or (2) has been discharged or dispensed therefrom;

            ii)   the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
                  processed, stored, transported or disposed of by the Insured or on the Insured's behalf; or

            iii) the B odily Injury or Property Damage arises out of the furnishing by the Insured of services,
                 materials, parts or equipment in connection with the planning, construction, maintenance, operation or
                 use of any nuclear facility, but if such facility is located within the United States of America, its territories
                 or possessions or Canada, this exclusion c. applies only to Property Damage to such nuclear facility
                 and any property thereat.

   2. As used in this exclusion:

       a. "hazardous properties" includes radioactive, toxic or explosive properties;

       b. "nuclear material" means source material, special nuclear material or by-product material;

       c. "source material," "special nuclear material" and "by-product material" have the meanings given them in
          the Atomic Energy Act of 1954 or any amendment or revision thereto ;

       d. "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to
          radiation in a nuclear reactor;

       e. "waste" means any waste material (1) containing by-product material and (2) resulting from the operation by
          any person or organization of a nuclear facility included within the definition of nuclear facility below;

       f.   "nuclear facility" means:

            i)    any nuclear reactor;

            ii)   any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium, (2)
                  processing or utilizing spent fuel or (3) handling, processing or packaging wastes;

            iii) any equipment or device used for the processing, fabricating or alloying of special nuclear material if at
                 any time the total amount of such material in the Insured's custody at the premises where such
                 equipment or device is located consists of or contains more than 25 grams of plutonium or uranium 233
                 or any combination thereof, or more than 250 grams of uranium 235; or

            iv) any structure, basin, excavation, premises or place prepared or used for storage or disposal of waste,
                and

            includes the site on which any of the foregoing is located, all operations conducted on such site and all
            premises used for such operations;



80517 (11/09)                                           Page 9 of 24
AH2709                   Archive Copy                      © 2001                                      MBI00115
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 14 of 71
       g. "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-supporting
          chain reaction or to contain a critical mass of fissionable material;

       h. Property Damage includes all forms of radioactive contamination of property.

Q. Pollution

   This insurance does not apply to:

   1. Any B odily Injury, Property Damage or Personal Injury and Advertising Injury arising out of the actual,
       alleged or threatened discharge, dispersal, seepage, migration, release or escape of Pollutants anywhere at
       any time;

   2. Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory requirement that
       the Insured or others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way
       respond to, or assess the effects of Pollutants; or

   3. Any loss, cost or expense arising out of any claim or Suit by or on behalf of a governmental authority for
       damages because of testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or
       neutralizing or in any way responding to, or assessing the effects of Pollutants.

   However, Paragraph 1 of this exclusion will not apply if coverage for such B odily Injury or Property Damage as
   is described in subparagraphs 1) through 6) below is provided by Scheduled Underlying Insurance:

       1) Products-Completed Operations Hazard

           Paragraph 1. of this exclusion does not apply with respect to B odily Injury or Property Damage included
           within the Products-Completed Operations Hazard provided that Your Product or Your Work has not at
           any time been:

           a) discarded, dumped, abandoned, thrown away; or

           b) transported, handled, stored, treated, disposed of or processed as waste;

           by anyone.

       2) Hostile Fire

           Paragraph 1. of this exclusion does not apply with respect to B odily Injury or Property Damage arising
           out of heat, smoke or fumes from a Hostile Fire.

       3) Equipment to Cool, Dehumidify, or Heat the B uilding and Contractor/Lessee Operations

           Paragraph 1. of this exclusion does not apply to:

           a)    B odily Injury sustained within a building and caused by smoke, fumes, vapor or soot produced by or
                originating from equipment that is used to heat, cool or dehumidify the building, or equipment used to
                heat water for personal use, by the building's occupants or their guests;

           b) B odily Injury or Property Damage for which you may be held liable if you are a contractor and the
              owner or lessee of such premises, site or location has been added to your policy as an additional
              Insured with respect to your ongoing operations performed for that additional Insured at such
              premises, site or location, and such premises, site or location is not and never was owned or occupied
              by, or rented or loaned to, any Insured, other than the additional Insured.

       4) Fuels, Lubricants and Other Operating Fluids - Mobile Equipment

           Paragraph 1. of this exclusion does not apply to:




80517 (11/09)                                        Page 10 of 24
AH2709                 Archive Copy                      © 2001                                      MBI00116
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 15 of 71
           a) B odily Injury or Property Damage arising out of the escape of fuels, lubricants or other operating
              fluids that are needed to perform normal electrical, hydraulic or mechanical functions necessary for the
              operation of Mobile Equipment or its parts if such fuels, lubricants or other operating fluids escape
              from a vehicle part designed to hold, store or receive them. This exception does not apply if the B odily
              Injury or Property Damage arises out of the intentional discharge, dispersal or release of the fuels,
              lubricants or other operating fluids, or if such fuels, lubricants or other operating fluids are brought on or
              to the premises, site or location with the intent that they be discharged, dispersed or released as part of
              the operations being performed by such insured contractor or subcontractor; or

           b) B odily Injury or Property Damage sustained within a building and caused by the release of gases,
              fumes or vapors from materials brought into that building in connection with operations being performed
              by you or on your behalf by a contractor or subcontractor.

       5) Fuels, Lubricants, Fluids, etc. - Auto

           Paragraph 1. of this exclusion does not apply to fuels, lubricants, fluids, exhaust gases or other similar
           Pollutants that are needed for or result from the normal electrical, hydraulic or mechanical functioning of an
           Auto covered by Scheduled Underlying Insurance or its parts, if:

           a) the Pollutants escape, seep, migrate, or are discharged, dispersed or released directly from an Auto
              part designed by its manufacturer to hold, store, receive or dispose of such Pollutants; and

           b) the B odily Injury or Property Damage does not arise out of the operation of any equipment shown in
              Paragraphs 6b and 6c of the definition of Mobile Equipment.

       6) Upset, Overturn or Damage of an Auto

           Paragraph 1. of this exclusion does not apply to Occurrences that take place away from premises owned
           by or rented to an Insured with respect to Pollutants not in or upon an Auto covered by Scheduled
           Underlying Insurance if:

           a) the Pollutants or any property in which the Pollutants are contained are upset, overturned or damaged
              as a result of the maintenance or use of an Auto covered by Scheduled Underlying Insurance; and

           b) the discharge, dispersal, seepage, migration, release or escape of the Pollutants is caused directly by
              such upset, overturn or damage.

   Coverage under this policy for such B odily Injury or Property Damage as is described in subparagraphs 1)
   through 6) above will follow the terms, definitions, conditions and exclusions of Scheduled Underlying Insurance,
   subject to the Policy Period, Limits of Insurance, premium and all other terms, definitions, conditions and
   exclusions of this policy. Provided, however, that coverage provided by this policy will be no broader than the
   coverage provided by Scheduled Underlying Insurance.

R. Recall of Your Product, Your Work or Impaired Property

   This insurance does not apply to damages claimed for any loss, cost or expense incurred by you or others for the
   loss of use, withdrawal, recall, inspection, repair, replacement, adjustment, removal or disposal of:

   1. Your Product;

   2. Your Work; or

   3. Impaired Property;

   if such product, work or property is withdrawn or recalled from the market or from use by any person or organization
   because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.

S. Securities



80517 (11/09)                                       Page 11 of 24
AH2709                Archive Copy                      © 2001                                      MBI00117
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 16 of 71
   This insurance does not apply to any liability arising out of:

   1. any violation of any securities law or similar law or any regulation promulgated thereunder;

   2. the purchase, sale, offer of sale or solicitation of any security, debt, insurance policy, bank deposit or financial
      interest or instrument;

   3. any representations made at any time in relation to the price or value of any security, debt, insurance policy,
      bank deposit or financial interest or instrument; or

   4. any depreciation or decline in price or value of any security, debt, insurance policy, bank deposit or financial
      interest or instrument.

T. Unauthorized Use of Another's Name or Product

   This insurance does not apply to Personal Injury and Advertising Injury arising out of the unauthorized use of
   another's name or product in your e-mail address, domain name or metatag, or any other similar tactics to mislead
   another's potential customers.

U. Various Personal Injury and Advertising Injury

   This insurance does not apply to Personal Injury and Advertising Injury:

   1. caused by or at the direction of the Insured with the knowledge that the act would violate the rights of another
      and would inflict Personal Injury and Advertising Injury;

   2. arising out of oral, written or electronic publication, in any manner, of material if done by or at the direction of
      any Insured with knowledge of its falsity;

   3. arising out of oral, written or electronic publication, in any manner, of material whose first publication took place
      before the beginning of the Policy Period;

   4. arising out of a criminal act committed by or at the direction of the Insured;

   5. for which the Insured has assumed liability in a contract or agreement. This exclusion does not apply to liability
      for damages that the Insured would have in the absence of the contract or agreement;

   6. arising out of a breach of contract, except an implied contract to use another's advertising idea in your
      Advertisement;

   7. arising out of the failure of goods, products or services to conform with any statement of quality or performance
      made in your Advertisement; or

   8. arising out of the wrong description of the price of goods, products or services stated in your Advertisement.

V. Various Laws

   This insurance does not apply to any obligation of the Insured under any of the following:

   1. the Employee Retirement Income Security Act of 1974 (including amendments relating to the Consolidated
      Omnibus Budget Reconciliation Act of 1985), or any amendment or revision thereto, or any similar law; or

   2. any workers' compensation, disability benefits or unemployment compensation law, or any similar law.

W. Violation of Communication or Information Law

   This insurance does not apply to any liability arising out of any act that violates any statute, ordinance or regulation
   of any federal, state or local government, including any amendment of or addition to such laws, that prohibits or
   limits the sending, transmitting or communicating of material or information.


80517 (11/09)                                        Page 12 of 24
AH2709                 Archive Copy                      © 2001                                      MBI00118
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 17 of 71
X. War

   This insurance does not apply to Loss, costs, injury, damage, claim, dispute and/or or suit arising therefrom,
   caused directly or indirectly, in whole or in part, as a result of or in connection with war, whether declared or not, or
   any act or condition incident to war. War includes:

   1. Civil war; or

   2. Armed conflict between two or more nations, armed conflict between military forces of any origin, or warlike
      action by a military force, including action in hindering or defending against an actual or expected attack, by any
      government, sovereign or other authority using military personnel or other agents; or

   3. Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering or
      defending against any of these.

VI. CONDITIONS

A. Appeals

   If the Insured or the Insured's underlying insurers do not appeal a judgment in excess of the total applicable limits
   of Scheduled Underlying Insurance, we may elect to do so. If we appeal, we will be liable for, in addition to the
   applicable Limits of Insurance of this policy, all court costs, expenses incurred and interest on that amount of any
   judgment which does not exceed the applicable Limits of Insurance of this policy incidental to such an appeal.

B. Audit

   We may audit and examine your books and records as they relate to this policy at any time during the period of this
   policy and for up to three (3) years after the expiration or termination of this policy.

C. B ankruptcy or Insolvency

   Your bankruptcy, insolvency or inability to pay or the bankruptcy, insolvency or inability to pay of any of your
   underlying insurers will not relieve us from the payment of Loss covered by this policy. But under no
   circumstances will such bankruptcy, insolvency or inability to pay require us to drop down, replace or assume any
   obligation under Scheduled Underlying Insurance.

D. Cancellation

   1. You may cancel this policy. You must mail or deliver advance written notice to us stating when the cancellation
      is to take effect.

   2. We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver to you
      not less than ten (10) days advance written notice stating when the cancellation is to take effect. If we cancel
      for any other reason, we must mail or deliver to you not less than ninety (90) days advance written notice
      stating when the cancellation is to take effect. Mailing that notice to you at your mailing address shown in Item
      1 of the Declarations will be sufficient to prove notice.

   3. The Policy Period will end on the day and hour stated in the cancellation notice.

   4. If we cancel, final premium will be calculated pro rata based on the time this policy was in force. Final Premium
      will not be less than the pro rata share of the Minimum Premium shown in Item 6. of the Declarations.

   5. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in force and
      increased by our short rate cancellation table and procedure. Final premium will not be less than the short rate
      share of the Minimum Premium shown in Item 6 of the Declarations.

   6. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter, but the
      cancellation will be effective even if we have not made or offered any refund of unearned premium. Our check


80517 (11/09)                                        Page 13 of 24
AH2709                 Archive Copy                      © 2001                                      MBI00119
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 18 of 71
       or our representative's check, mailed or delivered, will be sufficient tender of any refund due you.

   7. The first Named Insured in Item 1. of the Declarations will act on behalf of all other Insureds with respect to
      the giving and receiving of notice of cancellation and the receipt of any refund that may become payable under
      this policy.

   8. Any of these provisions that conflict with a law that controls the cancellation of the insurance in this policy is
      changed by this statement to comply with that law.

E. Change In Control

   If during the Policy Period:

   1. the first Named Insured designated in Item 1. of the Declarations consolidates with or merges into, or sells all
      or substantially all of its assets to any person or entity; or

   2. any person or entity acquires an amount of the outstanding ownership interests representing more than 50% of
      the voting or designation power for the election of directors of the first Named Insured designated in Item 1. of
      the Declarations, or acquires the voting or designation rights of such an amount of ownership interests;

   this policy will continue in full force and effect as to B odily Injury and Property Damage that occur prior to the
   effective date of such transaction and Personal Injury and Advertising Injury caused by an Occurrence that
   takes place prior to the effective date of such transaction.

   Coverage will be afforded by this policy for B odily Injury or Property Damage that occurs on or after the effective
   date of such transaction and Personal Injury and Advertising Injury caused by an Occurrence that takes place
   on or after the effective date of such transaction if the Named Insured notifies us of the transaction no later than
   ninety (90) days after the effective date of the transaction.

   If the Named Insured fails to notify us within ninety (90) days of the effective date of such transaction coverage
   afforded by this policy will cease on the ninetieth (90th) day after the effective date of such transaction at 12:01 am
   standard time of the address of the Named Insured shown in Item 1. of the Declarations or the end of the Policy
   Period, whichever is earlier.

   The provisions of paragraph E. shall only apply to transactions with third parties not under control or ownership of
   the Named Insured on the inception date of this policy.

F. Changes

   Notice to any agent or knowledge possessed by any agent or any other person will not effect a waiver or change in
   any part of this policy. This policy can be changed only by a written endorsement that we make to this policy.

G. Duties in the Event of an Occurrence, Claim or Suit

   1. You must see to it that we are notified as soon as practicable of an Occurrence that may result in a claim or
      Suit under this policy. To the extent possible, notice should include:

       a. how, when and where the Occurrence took place;

       b. the names and addresses of any injured persons and any witnesses; and

       c. the nature and location of any injury or damage arising out of the Occurrence.

   2. If a claim is made or Suit is brought against any Insured which is reasonably likely to involve this policy, you
      must notify us in writing as soon as practicable.

       Written notice should be mailed, delivered, faxed or emailed to:




80517 (11/09)                                       Page 14 of 24
AH2709                Archive Copy                      © 2001                                      MBI00120
                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
             Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 19 of 71
                  AIG Claims, Inc.
                  Excess Casualty Claims Department
                  Segmentation Unit
                  175 Water Street, 22nd Floor
                  New York, NY 10038
                  Fax: (866) 743-4376
                  Email: excessfnol@AIG.com

     3. You and any other involved Insured must:

         a. immediately send us copies of any demands, notices, summonses or legal papers received in connection
            with the claim or Suit;

         b. authorize us to obtain records and other information;

         c. cooperate with us in the investigation, settlement or defense of the claim or Suit; and

         d. assist us, upon our request, in the enforcement of any right against any person or organization that may be
            liable to the Insured because of injury or damage to which this insurance may also apply.

     4. No Insured will, except at that Insured's own cost, voluntarily make a payment, assume any obligation or incur
        any expense, other than for first aid, without our consent.

H. Headings

     The descriptions in the headings of this policy are solely for convenience and form no part of the terms and
     conditions of coverage.

I.   Inspection

     We have the right, but are not obligated, to inspect your premises and operations at any time. Our inspections are
     not safety inspections. They relate only to the insurability of your premises and operations and the premiums to be
     charged. We may give you reports on the conditions that we find. We may also recommend changes. We do not,
     however, undertake to perform the duty of any person or organization to provide for the health or safety of your
     employees or the public. We do not warrant the health and safety conditions of your premises or operations or
     represent that your premises or operations comply with laws, regulations, codes or standards.

J. Legal Actions Against Us

     No person or organization has a right under this policy:

     1. to join us as a party or otherwise bring us into a Suit asking for damages from an Insured; or

     2. to sue us under this policy unless all of its terms have been fully complied with.

     A person or organization may sue us to recover on an agreed settlement or on a final judgment against an Insured;
     but we will not be liable for damages that are not payable under this policy or that are in excess of the applicable
     Limits of Insurance of this policy. An agreed settlement means a settlement and release of liability signed by us, the
     Insured and the claimant or the claimant's legal representative.

K. Maintenance of Scheduled Underlying Insurance

     You agree that during the Policy Period:

     1. you will keep Scheduled Underlying Insurance in full force and effect;

     2. the terms, definitions, conditions and exclusions of Scheduled Underlying Insurance will not materially
        change;



80517 (11/09)                                          Page 15 of 24
AH2709                   Archive Copy                      © 2001                                      MBI00121
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 20 of 71
   3. the total applicable limits of Scheduled Underlying Insurance will not decrease, except for any reduction or
      exhaustion of aggregate limits by payment of Loss to which this policy applies; and

   4. any renewals or replacements of Scheduled Underlying Insurance will provide equivalent coverage to and
      afford limits of insurance equal to or greater than the policy being renewed or replaced.

   If you fail to comply with these requirements, we will be liable only to the same extent that we would have, had you
   fully complied with these requirements.

L. Other Insurance

   If other valid and collectible insurance applies to damages that are also covered by this policy, this policy will apply
   excess of the Other Insurance. However, this provision will not apply if the Other Insurance is specifically written
   to be excess of this policy.

M. Premium

   The first Named Insured designated in Item 1. of the Declarations will be responsible for payment of all premiums
   when due.

   The premium for this policy will be computed on the basis set forth in Item 6. of the Declarations. At the beginning
   of the Policy Period, you must pay us the Advance Premium shown in Item 6. of the Declarations.

   When this policy expires or if it is cancelled, we will compute the earned premium for the time this policy was in
   force. If this policy is subject to audit adjustment, the actual exposure base will be used to compute the earned
   premium. If the earned premium is greater than the Advance Premium, you will promptly pay us the difference. If
   the earned premium is less than the Advance Premium, we will return the difference to you. But in any event, we
   will retain the Minimum Premium as shown in Item 6. of the Declarations for each twelve months of the Policy
   Period.

N. Separation of Insureds

   Except with respect to the Limits of Insurance of this policy and rights or duties specifically assigned to the first
   Named Insured designated in Item 1. of the Declarations, this insurance applies:

   1. as if each Named Insured were the only Named Insured; and

   2. separately to each Insured against whom claim is made or Suit is brought.

O. Transfer of Rights of Recovery

   1. If any Insured has rights to recover all or part of any payment we have made under this policy, those rights are
      transferred to us. The Insured must do nothing after loss to impair these rights and must help us enforce
      them.

   2. Any recoveries will be applied as follows:

       a. any person or organization, including the Insured, that has paid an amount in excess of the applicable
          Limits of Insurance of this policy will be reimbursed first;

       b. we then will be reimbursed up to the amount we have paid; and

       c. lastly, any person or organization, including the Insured that has paid an amount over which this policy is
           excess is entitled to claim the remainder.

       Expenses incurred in the exercise of rights of recovery will be apportioned among the persons or organizations,
       including the Insured, in the ratio of their respective recoveries as finally settled.




80517 (11/09)                                        Page 16 of 24
AH2709                 Archive Copy                      © 2001                                      MBI00122
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 21 of 71
   3. If, prior to the time of an Occurrence, you waive any right of recovery against a specific person or organization
      for injury or damage as required under an Insured Contract, we will also waive any rights we may have against
      such person or organization

P. Transfer of Your Rights and Duties

   Your rights and duties under this policy may not be transferred without our written consent.

   If you die or are legally declared bankrupt, your rights and duties will be transferred to your legal representative, but
   only while acting within the scope of duties as your legal representative. However, notice of cancellation sent to the
   first Named Insured designated in Item 1 of the Declarations and mailed to the address shown in this policy will be
   sufficient notice to effect cancellation of this policy.

Q. Unintentional Failure to Disclose

   Your failure to disclose all hazards existing as of the inception date of the policy will not prejudice you with respect
   to the coverage afforded by this policy, provided that any such failure or omission is not intentional.

R. Violation of Economic or Trade Sanctions

   If coverage for a claim or Suit under this Policy is in violation of any United States of America economic or trade
   sanctions, including but not limited to, sanctions administered and enforced by the United States Treasury
   Department's Office of Foreign Assets Control ("OFAC"), then coverage for that claim or Suit will be null and void.

VII. DEFINITIONS

A. Advertisement means a notice that is broadcast or published to the general public or specific market segments
   about your goods, products or services for the purpose of attracting customers or supporters. For the purposes of
   this definition:

   1. notices that are published include material placed on the Internet or on similar electronic means of
      communication; and

   2. regarding web-sites, only that part of a web-site that is about your goods, products or services for the purposes
      of attracting customers or supporters is considered an advertisement.

B. Auto means:

   1. a land motor vehicle, trailer or semitrailer designed for travel on public roads, including any attached machinery
      or equipment; or

   2. any other land vehicle that is subject to a compulsory or financial responsibility law in the state where it is
      licensed or principally garaged.

   However, Auto does not include Mobile Equipment.

C. B odily Injury means bodily injury, sickness or disease sustained by any person, including death, mental anguish,
   mental injury, shock or humiliation resulting from any of these at any time.

D. Crisis Management Event means an Occurrence that in the good faith opinion of a Key Executive of the
   Named Insured, in the absence of Crisis Management Services, has or may result in:

   1. damages covered by this policy that are in excess of the total applicable limits of Scheduled Underlying
      Insurance or the Self-Insured Retention; and

   2. significant adverse regional or national media coverage.




80517 (11/09)                                        Page 17 of 24
AH2709                 Archive Copy                      © 2001                                      MBI00123
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
             Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 22 of 71
     Crisis Management Event will include, without limitation, man-made disasters such as explosions, major crashes,
     multiple deaths, burns, dismemberment, traumatic brain injury, permanent paralysis, or contamination of food, drink
     or pharmaceuticals, provided that any damages arising out of any of the aforementioned must be covered under this
     policy.

E. Crisis Management Firm means any firm that is shown in Schedule A, Approved Crisis Management Firms
   attached to and forming part of this policy, which is hired by you to perform Crisis Management Services in
   connection with a Crisis Management Event.

F. Crisis Management Loss means the following amounts incurred during a Crisis Management Event:

     1. amounts for the reasonable and necessary fees and expenses incurred by a Crisis Management Firm in the
        performance of Crisis Management Services for the Named Insured solely arising from a covered Crisis
        Management Event; and

     2. amounts for reasonable and necessary printing, advertising, mailing of materials, or travel by directors, officers,
        employees or agents of the Named Insured or a Crisis Management Firm incurred at the direction of a Crisis
        Management Firm, solely arising from a covered Crisis Management Event.

G. Crisis Management Services means those services performed by a Crisis Management Firm in advising the
   Named Insured on minimizing potential harm to the Named Insured from a covered Crisis Management Event
   by maintaining and restoring public confidence in the Named Insured.

H. CrisisResponse Costs means the following reasonable and necessary expenses incurred during a Crisis
   Management Event directly caused by a Crisis Management Event, provided that such expenses have been
   pre-approved by us and may be associated with damages that would be covered by this policy:

     1. medical expenses;

     2. funeral expenses;

     3. psychological counseling;

     4. travel expenses;

     5. temporary living expenses;

     6. expenses to secure the scene of a Crisis Management Event; and

     7. any other expenses pre-approved by the Company.

     CrisisResponse Costs does not include defense costs or Crisis Management Loss.

I.   CrisisResponse Sublimit of Insurance means the CrisisResponse Sublimit of Insurance shown in Item 3D. of the
     Declarations.

J. Excess Casualty CrisisFund Limit of Insurance means the Excess Casualty CrisisFund Limit of Insurance shown
   in Item 3E of the Declarations.

K. Hostile Fire means a fire that becomes uncontrollable or breaks out from where it was intended to be.

L. Impaired Property means tangible property, other than Your Product or Your Work, that cannot be used or is less
   useful because:

     1. it incorporates Your Product or Your Work that is known or thought to be defective, deficient, inadequate or
        dangerous; or

     2. you have failed to fulfill the terms of a contract or agreement;



80517 (11/09)                                          Page 18 of 24
AH2709                   Archive Copy                      © 2001                                      MBI00124
                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 23 of 71
   if such property can be restored to use by:

   1. the repair, replacement, adjustment or removal of Your Product or Your Work; or

   2. your fulfilling the terms of the contract or agreement.

M. Insured means:

   1. the Named Insured;

   2. if you are designated in the declarations as:

       a. an individual, you and your spouse are insureds, but only with respect to the conduct of a business of which
          you are the sole owner;

       b. a partnership or joint venture, you are an insured. Your members, your partners, and their spouses are also
          insureds, but only with respect to the conduct of your business.

       c. a limited liability company, you are an insured. Your members are also insureds, but only with respect to
          the conduct of your business. Your managers are insureds, but only with respect to their duties as your
          managers;

       d. an organization other than a partnership, joint venture or limited liability company, you are an insured. Your
          executive officers and directors are insureds, but only with respect to their duties as your officers or
          directors. Your stockholders are also insureds, but only with respect to their liability as stockholders;

       e. a trust, you are an insured. Your trustees are also insureds, but only with respect to their duties as trustees;

   3. your employees other than your executive officers (if you are an organization other than a partnership, joint
      venture or limited liability company) or your managers (if you are a limited liability company), but only for acts
      within the scope of their employment by you or while performing duties related to the conduct of your business;

   4. your volunteer workers only while performing duties related to the conduct of your business;

   5. any person (other than your employee or volunteer worker) or organization while acting as your real estate
      manager;

   6. your legal representative if you die, but only with respect to duties as such. That representative will have all
      your rights and duties under this policy;

   7. any person or organization, other than the Named Insured, included as an additional insured under Scheduled
      Underlying Insurance, but not for broader coverage than would be afforded by such Scheduled Underlying
      Insurance.

   Notwithstanding any of the above:

   a. no person or organization is an Insured with respect to the conduct of any current, past or newly formed
      partnership, joint venture or limited liability company that is not designated as a Named Insured in Item 1 of the
      Declarations; and

   b. no person or organization is an Insured under this policy who is not an Insured under applicable Scheduled
      Underlying Insurance. This provision shall not apply to any organization set forth in the definition of Named
      Insured in Paragraph R. 2 and 3.

N. Insured Contract means that part of any contract or agreement pertaining to your business under which any
   Insured assumes the tort liability of another party to pay for B odily Injury or Property Damage to a third person
   or organization. Tort liability means a liability that would be imposed by law in the absence of any contract or
   agreement.


80517 (11/09)                                        Page 19 of 24
AH2709                 Archive Copy                      © 2001                                      MBI00125
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 24 of 71
   Insured Contract does not include that part of any contract or agreement:

   1. that indemnifies a railroad for B odily Injury or Property Damage arising out of construction or demolition
      operations, within 50 feet of any railroad property and affecting any railroad bridge or trestle, tracks, road-beds,
      tunnel, underpass or crossing;

   2. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:

       a. preparing, approving, or failing to prepare or approve, maps, shop drawings, opinions, reports, surveys, field
          orders, change orders or drawings and specifications; or

       b. giving directions or instructions, or failing to give them, if that is the primary cause of the injury or damage;
          or

   3. under which the Insured, if an architect, engineer or surveyor, assumes liability for an injury or damage arising
      out of the Insured's rendering or failure to render professional services, including those shown in subparagraph
      2. above and supervisory, inspection, architectural or engineering activities.

O. Key Executive means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
   General Counsel or general partner (if the Named Insured is a partnership) of the Named Insured or sole
   proprietor (if the Named Insured is a sole proprietorship). A Key Executive also means any other person holding
   a title designated by you and approved by us, which title is shown in Schedule B, Additional Key Executives
   attached to and forming part of this policy.

P. Loss means those sums actually paid as judgments or settlements, provided, however, that if expenses incurred to
   defend a Suit or to investigate a claim reduce the applicable limits of Scheduled Underlying Insurance, then
   Loss shall include such expenses.

Q. Mobile Equipment means any of the following types of land vehicles, including any attached machinery or
   equipment:

   1. bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;

   2. vehicles maintained for use solely on or next to premises you own or rent;

   3. vehicles that travel on crawler treads;

   4. vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently mounted:

       a. power cranes, shovels, loaders, diggers or drills; or

       b. road construction or resurfacing equipment such as graders, scrapers or rollers;

   5. vehicles not described in Paragraph 1., 2., 3. or 4. above that are not self-propelled and are maintained primarily
      to provide mobility to permanently attached equipment of the following types:

       a. air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
          exploration, lighting and well servicing equipment; or

       b. cherry pickers and similar devices used to raise or lower workers;

   6. vehicles not described in Paragraph 1., 2., 3. or 4. above maintained primarily for purposes other than the
      transportation of persons or cargo.

       However, self-propelled vehicles with the following types of permanently attached equipment are not Mobile
       Equipment, but will be considered Autos:

       a. equipment designed primarily for:



80517 (11/09)                                        Page 20 of 24
AH2709                 Archive Copy                      © 2001                                      MBI00126
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 25 of 71
           i)    snow removal;

           ii)   road maintenance, but not construction or resurfacing; or

           iii) street cleaning;

       b. cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or lower
          workers; and

       c. air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
          exploration, lighting and well servicing equipment.

       However, Mobile Equipment does not include any land vehicle that is subject to a compulsory or financial
       responsibility law or other motor vehicle insurance law in the state where it is licensed or principally garaged.
       Land vehicles subject to a compulsory or financial responsibility law are considered Autos.

R. Named Insured means:

   1. any person or organization designated in Item 1. of the Declarations;

   2. as of the inception date of this policy, any organization, except for a partnership, joint venture or limited liability
      company, in which you maintain an interest of more than fifty percent (50%) as of the effective date of this
      policy, provided that coverage provided to such organization under this paragraph does not apply to any B odily
      Injury or Property Damage that occurred or any Personal Injury and Advertising Injury that was caused by
      an Occurrence that was committed before you acquired or formed such organization or after you ceased to
      maintain an interest of more than fifty percent (50%) in such organization; and

   3. after the inception date of this policy, any organization, except for a partnership, joint venture or limited liability
      company, that you acquire or form during the Policy Period in which you maintain an interest of more than fifty
      percent (50%), provided that:

       a. coverage provided to such organization under this paragraph does not apply to any B odily Injury or
          Property Damage that occurred or any Personal Injury and Advertising Injury that was caused by an
          Occurrence that was committed before you acquired or formed such organization or after you ceased to
          maintain an interest of more than fifty percent (50%) in such organization; and

       b. you give us prompt notice after you acquire or form such organization.

       Subject to the provisions of Paragraphs 3a. and 3b. above, a partnership, joint venture or limited liability
       company that you acquire or form during the Policy Period may be added as an Insured only by a written
       endorsement that we make a part of this policy.

       We may, at our option, make an additional premium charge for any organization that you acquire or form during
       the Policy Period.

   You agree that any organization to which paragraphs 2. and 3. above apply, will be required to be included as an
   Insured under applicable Scheduled Underlying Insurance. If you fail to comply with this requirement, coverage
   under this policy will apply as though the organization was included as an Insured, under the highest applicable limit
   of Scheduled Underlying Insurance.

S. Occurrence means:

   1. as respects B odily Injury or Property Damage, an accident, including continuous or repeated exposure to
      substantially the same general harmful conditions. All such exposure to substantially the same general harmful
      conditions will be deemed to arise out of one Occurrence.

   2. as respects Personal Injury and Advertising Injury, an offense arising out of your business that causes
      Personal Injury and Advertising Injury. All damages that arise from the same, related or repeated injurious



80517 (11/09)                                         Page 21 of 24
AH2709                  Archive Copy                      © 2001                                      MBI00127
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 26 of 71
       material or act will be deemed to arise out of one Occurrence, regardless of the frequency or repetition thereof,
       the number and kind of media used and the number of claimants.

T. Other Insurance means a valid and collectible policy of insurance providing coverage for damages covered in
   whole or in part by this policy.

   However, Other Insurance does not include Scheduled Underlying Insurance, the Self-Insured Retention or
   any policy of insurance specifically purchased to be excess of this policy affording coverage that this policy also
   affords.

U. Personal Injury and Advertising Injury means injury arising out of your business, including consequential B odily
   Injury, arising out of one or more of the following offenses:

   1. false arrest, detention or imprisonment;

   2. malicious prosecution;

   3. the wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room, dwelling
      or premises that a person occupies committed by or on behalf of its owner, landlord or lessor;

   4. oral or written publication, in any manner, of material that slanders or libels a person or organization, or
      disparages a person's or organization's goods, products or services;

   5. oral or written publication, in any manner, of material that violates a person's right of privacy;

   6. the use of another's advertising idea in your Advertisement; or

   7. infringement upon another's copyright, trade dress or slogan in your Advertisement.

V. Policy Period means the period of time from the inception date shown in Item 2. of the Declarations to the earlier
   of the expiration date shown in Item 2. of the Declarations or the effective date of termination of this policy.

W. Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant including smoke, vapor, soot, fumes,
   acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.

X. Products-Completed Operations Hazard means all B odily Injury and Property Damage occurring away from
   premises you own or rent and arising out of Your Product or Your Work except:

   1. products that are still in your physical possession; or

   2. work that has not yet been completed or abandoned. However, Your Work will be deemed completed at the
      earliest of the following times:

       a. when all of the work called for in your contract has been completed;

       b. when all of the work to be done at the job site has been completed if your contract calls for work at more
          than one job site; or

       c. when that part of the work done at a job site has been put to its intended use by any person or organization
          other than another contractor or subcontractor working on the same project.

       Work that may need service, maintenance, correction, repair or replacement, but which is otherwise complete,
       will be treated as completed.

   Products-Completed Operations Hazard does not include B odily Injury or Property Damage arising out of:

   1. the transportation of property, unless the injury or damage arises out of a condition in or on a vehicle not owned
      or operated by you and that condition was created by the loading or unloading of that vehicle by any Insured;
      or


80517 (11/09)                                        Page 22 of 24
AH2709                 Archive Copy                      © 2001                                      MBI00128
                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 27 of 71
     2. the existence of tools, uninstalled equipment or abandoned or unused materials.

Y.    Property Damage means:

     1. physical injury to tangible property, including all resulting loss of use of that property. All such loss of use will
        be deemed to occur at the time of the physical injury that caused it; or

     2. loss of use of tangible property that is not physically injured. All such loss of use will be deemed to occur at
        the time of the Occurrence that caused it.

     For the purposes of this insurance, electronic data is not tangible property.

     As used in this definition, electronic data means information, facts or programs stored as or on, created or used
     on, or transmitted to or from computer software, including systems and applications software, hard or floppy disks,
     CD-ROMS, tapes, drives, cells, data processing devices or any other media which are used with electronically
     controlled equipment.

Z.   Retained Limit means:

     1. the total applicable limits of Scheduled Underlying Insurance and any applicable Other Insurance providing
        coverage to the Insured; or

     2. the Self-Insured Retention applicable to each Occurrence that results in damages not covered by
        Scheduled Underlying Insurance nor any applicable Other Insurance providing coverage to the Insured.

AA. Scheduled Underlying Insurance means:

     1. the policy or policies of insurance and limits of insurance shown in the Schedule of Underlying Insurance
        forming a part of this policy; and

     2. automatically any renewal or replacement of any policy in Paragraph 1. above, provided that such renewal or
        replacement provides equivalent coverage to and affords limits of insurance equal to or greater than the policy
        being renewed or replaced.

     Scheduled Underlying Insurance does not include a policy of insurance specifically purchased to be excess of
     this policy affording coverage that this policy also affords.

BB. Self-Insured Retention means the amount that is shown in Item 5. of the Declarations.

CC. Suit means a civil proceeding in which damages because of B odily Injury, Property Damage, or Personal
    Injury and Advertising Injury to which this policy applies are alleged. Suit includes:

     1. an arbitration proceeding in which such damages are claimed and to which the Insured must submit or does
        submit with our consent; or

     2. any other alternative dispute resolution proceeding in which such damages are claimed and to which the
        Insured submits with our consent.

DD. Your Product means:

     1. any goods or products, other than real property, manufactured, sold, handled, distributed or disposed of by:

         a. you;

         b. others trading under your name; or

         c. a person or organization whose business or assets you have acquired; and

     2. containers (other than vehicles), materials, parts or equipment furnished in connection with such goods or


80517 (11/09)                                         Page 23 of 24
AH2709                  Archive Copy                      © 2001                                      MBI00129
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 28 of 71

            products.

        Your Product includes:

        1. warranties or representations made at any time with respect to the fitness, quality, durability, performance or
           use of Your Product; and

        2. the providing of or failure to provide warnings or instructions.

        Your Product does not include vending machines or other property rented to or located for the use of others but
        not sold.

   EE. Your Work means:

        1   work or operations performed by you or on your behalf; and

        2. materials, parts or equipment furnished in connection with such work or operations.

        Your Work includes:

        1. warranties or representations made at any time with respect to the fitness, quality, durability, performance or
           use of Your Work; and

        2. the providing of or failure to provide warnings or instructions.




    IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President, Secretary and
    Authorized Representative.




                                SECRETARY                                         PRESIDENT

    This Policy shall not be valid unless signed below at the time of issuance by an authorized representative of
    the insurer.




                Authorized Representative




80517 (11/09)                                         Page 24 of 24
AH2709                  Archive Copy                      © 2001                                      MBI00130
                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 29 of 71
                               SCHEDULE OF UNDERLYING INSURANCE


Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA                     Policy Number:            24238279
           MBI ENERGY SERVICES, INC.
By: COMMERCE AND INDUSTRY INSURANCE COMPANY

TYPE OF POLICY                   INSURER, POLICY NO.
OR COVERAGE                      AND POLICY PERIOD                LIMITS
GENERAL LIABILITY                Berkley Insurance Company of t   $2,000,000
                                 04/13/16                         EACH OCCURRENCE
                                 04/13/17                         $2,000,000
                                                                  GENERAL AGGREGATE
                                                                  $2,000,000
                                                                  PRODUCTS/C. OPS. AGGREGATE




                                                                  Defense Expenses are in addition to the limit

AUTO LIABILITY                   Berkley Insurance Company of t   $2,000,000
                                 04/13/16                         COMBINED SINGLE LIMIT
                                 04/13/17




                                                                  Defense Expenses are in addition to the limit

EMPLOYERS LIABILITY              Berkley Insurance Company of t   $1,000,000
                                 04/13/16                         EACH ACCIDENT
                                 04/13/17                         $1,000,000
                                                                  DISEASE EACH EMPLOYEE
                                                                  $1,000,000
                                                                  DISEASE POLICY LIMIT




                                                                  Defense Expenses are in addition to the limit

STOP GAP EL                      Berkley Insurance Company of t   $1,000,000
                                 04/13/16                         EACH ACCIDENT
                                 04/13/17                         $1,000,000
                                                                  DISEASE EACH EMPLOYEE
                                                                  $1,000,000
                                                                  DISEASE POLICY LIMIT




                                                                  Defense Expenses are in addition to the limit




UNDSCH (5/99)
AH0006                Archive Copy                                                      MBI00131
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 30 of 71
                               SCHEDULE OF UNDERLYING INSURANCE


Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA                         Policy Number:            24238279
           MBI ENERGY SERVICES, INC.
By: COMMERCE AND INDUSTRY INSURANCE COMPANY

TYPE OF POLICY                   INSURER, POLICY NO.
OR COVERAGE                      AND POLICY PERIOD                    LIMITS
EMPLOYEE BENEFITS LIABILITY      Berkley Insurance Company of t       $1,000,000
                                 04/13/16                             EACH OCCURRENCE
                                 04/13/17                             $1,000,000
                                                                      GENERAL AGGREGATE




                                                                      Defense Expenses are in addition to the limit

UMBRELLA                         Berkley Insurance Company of t       $2,000,000
                                 04/13/16                             EACH OCCURRENCE
                                 04/13/17                             $25,000,000
                                                                      GENERAL AGGREGATE




                                                                      Defense Expenses are in addition to the limit




                                                                  AUTHORIZED REPRESENTATIVE




UNDSCH (5/99)
AH0006               Archive Copy                                                           MBI00132
            Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 31 of 71
                                             ENDORSEMENT No. 1


        This endorsement, effective 12:01 AM: April 13, 2016
        Forms a part of policy no:          24238279
        Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                   MBI ENERGY SERVICES, INC.
        B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy with CrisisResponse

                              CrisisResponse Coverage Enhancement Endorsement

   This policy is amended as follows:

   It is understood and agreed that in every instance in which the phrase "CrisisResponse Sublimit of Insurance"
   is referenced in this policy and/or its endorsements, the phrase "CrisisResponse Limit of Insurance" shall be
   substituted.

   Section IV. LIMITS OF INSURANCE, Paragraph I. is deleted in its entirety and replaced by the following:

   I.   The CrisisResponse Limit of Insurance is the most we will pay for all CrisisResponse Costs under this
        policy, regardless of the number of Crisis Management Events first commencing during the Policy
        Period. This CrisisResponse Limit of Insurance will be in addition to the applicable Limit of Insurance.




   All other terms, conditions, definitions and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)


94621 (5/07)
AH2035                 Archive Copy                                                                MBI00133
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 32 of 71
                                             ENDORSEMENT No. 2



       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:           24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy With CrisisResponse

                Violation of Economic or Trade Sanctions Condition Amendment Endorsement

   This policy is amended as follows:

   Section VI. CONDITIONS, Paragraph R. Violation of Economic or Trade Sanctions is deleted in its entirety.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                Authorized Representative
                                                                or Countersignature (Where Applicable)


99497 (6/08)
AH2423                 Archive Copy                                                               MBI00134
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 33 of 71
                                              ENDORSEMENT No. 3


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:            24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy with CrisisResponse

                             Duties in the Event of an Occurrence, Claim or Suit and
                                Schedule A -Approved Crisis Management Firms

   Solely as respects coverage provided by Section II INSURING AGREEMENT - CRISISRESPONSE           AND
   EXCESS CASUALTY CRISIS FUND , the following conditions are added to Section VI. Conditions, Paragraph
   G. Duties in the Event of an Occurrence, Claim or Suit :

   You must report any Crisis Management Event to us within twenty-four (24) hours of the time that a Key
   Executive first becomes aware of an Occurrence that gives rise to a Crisis Management Event or as soon
   as practicable to be eligible for the advancement of CrisisResponse Costs and the payment of Crisis
   Management Loss.

   Notice of a Crisis Management Event may be given by calling 1-877-244-3100. If notice is given by telephone,
   written notice will be given as soon as practicable thereafter. Written notice should include:

       1. how, when and where the Crisis Management Event is taking or took place;

       2. the names and addresses of any injured persons and any witnesses; and

       3. the nature and location of any injury or damage arising out of the Crisis Management Event.

        Written notice should be mailed, e-mailed, or delivered to:

               AIG Claims, Inc.
               Excess Casualty Claims Department
               Segmentation Unit
               175 Water Street, 22nd Floor
               New York, NY 10038
               Fax: (866) 743-4376
               E-mail: excessfnol@AIG.com




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                Authorized Representative or
                                                                Countersignature (Where Applicable)


83687 (9/11)                                          Page 1 of 8
AH3164                 Archive Copy                                                               MBI00135
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 34 of 71


                                          SCHEDULE A
   THE FOLLOWING PUB LIC RELATIONS FIRMS ARE APPROVED CRISIS RESPONSE VENDORS:

   FIRM ADDRESS             CONTACT INFORMATION                   EMERGENCY          SERVICES
                                                                  TELEPHONE          OFFERED

 Abernathy MacGregor Group, Inc.
 501 Madison Avenue           Rhonda B arnat                      (917) 912-6378   Public Relations,
 New York, NY 10022           (212) 371-5999 Office                                Crisis Management
                              (917) 912-6378 Cell                                  and Threat &
                              (212) 752-0723 Fax                                   Vulnerability
                              (646) 478-8740 Home                                  Assessment.
                              rb@abmac.com


 611 W. Sixth Street,         Ian D. Campbell                     (818) 750-4392
 Suite 1880                   (213) 630-6550 Office               (917) 940-3476
 Los Angeles, CA 90017        (213) 422-7958 Cell
                              (213) 489-3443 Fax
                              (818) 957-5650 Home
                              (818) 541-0954 Home Fax
                              idc@abmac.com


 Ann B arks Public Relations (Southeastern United States)
 896 Cross Gates              Ann W. B arks                       (985) 290-8304   Public Relations and
 Boulevard                    (985) 847-0750 Direct                                Crisis Management.
 Slidell, LA 70461            (985) 290-8304 Cell
                              abarkspr@bellsouth.net



 B right Light Marketing Group (Hawaii Only)
 1001 Bishop Street,          Charlene Lo Chan                                     Public Relations and
 Suite 900                    (808) 275-3007 Direct                                Crisis Management.
 Honolulu, Hawaii             (808) 524-6441 Office
 96813-3429                   (808) 781-7733 Cell
                              (808) 524-8115 Fax
                              charlene@brightlightmarketing.com


 Dix & E aton
 Dix & Eaton                  Matt B arkett                       (216) 241-3073   Public Relations.
 200 Public Square            (216) 241-3073 Direct                                Crisis Management
 Suite 1400                   (216) 241-0405 Office                                and Threat &
 Cleveland, OH                (216) 780-7800 Cell                                  Vulnerability
 44114-2316                   mbarkett@dix-eaton.com                               Assessment.

                              Gary Pratt
                              (216) 241-4613 Direct
                              (216) 241-0405 Office
                              (440) 477-1278 Cell
                              gpratt@dix-eaton.com

83687 (9/11)                                  Page 2 of 8
AH3164                 Archive Copy                                                 MBI00136
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 35 of 71
   FIRM ADDRESS           CONTACT INFORMATION             EMERGENCY          SERVICES
                                                          TELEPHONE          OFFERED

 E delman
 200 E. Randolph Street     Harlan Loeb                   (312) 927-8424   Public Relations.
 Chicago, IL 60601          (312) 240-2624 Direct                          Crisis Management
                            (312) 240-3000 Office                          and Threat &
                            (312) 240-2900 Fax                             Vulnerability
                            (312) 927-5632 Cell                            Assessment.
                            harlan.loeb@edelman.com


                            Jenifer Giller
                            (312) 240-3000 Office
                            (312) 233-1272 Cell
                            (312) 240-2900 Fax
                            jenifer.giller@edelman.com



 Fleishman-Hilliard International Communications, Inc.
 John Hancock Center        David Saltz                                    Public Relations.
 200 East Randolph St.      (312) 751-3530 Direct                          Crisis Management
 Chicago, IL                (312) 751-8878 Office                          and Threat &
 60601                      (312) 729-3630 Cell                            Vulnerability
                            (312) 751-8191 Fax                             Assessment.
                            david.saltz@fleishman.com


                            Rick Fox
                            (617) 729-3734 Direct
                            (312) 286-4983 Cell
                            (312) 751-8191 Fax
                            rick.fox@fleishman.com


 Levick Strategic Communications, LLC
 1900 M Street NW           Gene Grabowski                (202) 270-6560   Public Relations.
 Washington, D.C.           (202) 973-1351 Direct                          Crisis Management
 20036                      (202) 270-6560 Cell                            and Threat &
                            (202) 973-1301 Fax                             Vulnerability
                            ggrabowski@levick.com                          Assessment.


                            Jason Maloni
                            (202) 973-1335 Direct
                            (202) 834-9677 Cell
                            jason.maloni@levick.com




83687 (9/11)                                Page 3 of 8
AH3164               Archive Copy                                           MBI00137
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 36 of 71
   FIRM ADDRESS               CONTACT INFORMATION                EMERGENCY           SERVICES
                                                                 TELEPHONE           OFFERED

 Lexicon Communications Corp.
 520 Bellmore Way               Steven B . Fink                  (626) 683-9333    Public Relations.
 Pasadena, CA 91103             (626) 683-9333 Direct                              Crisis Management
                                (626) 253-1519 Cell                                and Threat &
                                (626) 449-7659 Fax                                 Vulnerability
                                sfink@lexiconcorp.com                              Assessment.



 Marsh, Inc. (Reputational Risk & Crisis Management Group)
 1166 Avenue of the             Tracy Knippenburg Gillis          (877) 246-2774   Public Relations.
 Americas                       (212) 345-3886 Direct                              Crisis Management
 New York, NY 10036             (516) 661-0308 Cell                                and Threat &
                                (516) 536-5845 Other                               Vulnerability
                                (212) 948-8638 Fax                                 Assessment.
                                tracy.knippenburggillis@marsh.com


 345 California Street          Simon R. B aker
 Suite 1300                     (415) 743-8648 Direct
 San Francisco,                 (415) 367-5707 Cell
 California 94104               robert.wilkerson@marsh.com


 O'Neill & Associates
 31 New Chardon St.             Andrew M. Paven                                    Public Relations.
 Boston,                        (866) 989-4321 Toll Free                           Crisis Management
 Massachusetts 02114            (617) 646-1000 Office                              and Threat &
                                (617) 646-1290 Fax                                 Vulnerability
                                apaven@oneillandassociates.com                     Assessment.


 rbb Public Relations
 355 Alhambra Circle,           B ruce S. Rubin                                    Public Relations.
 Suite 800                      (305) 448-2640 Direct                              Crisis Management
 Miami, Florida 33134           (305) 807-2704 Cell
                                (305) 448-5027 Fax
                                bruce.rubin@rbbpr.com

 Robinson, Lerer & Montgomery
 1345 Avenue of the             Michael Gross                    (646) 805-2000    Public Relations.
 Americas                       (646) 805-2003 Direct                              Crisis Management
 4 th Floor                     (646) 805-2000 Office                              and Threat &
 New York, NY                   (917) 853-0620 Cell                                Vulnerability
 10105                          (718) 788-5281 Home                                Assessment.
                                mgross@rlmnet.com

                                Patrick S. Gallagher
                                (646) 805-2007 Direct
                                (646) 805-2000 Office
                                (917) 328-9333 Cell
                                (646) 805-2829 Fax
                                (914) 232-4256 Home
                                pgallagher@rlmnet.com
83687 (9/11)                                    Page 4 of 8
AH3164                   Archive Copy                                               MBI00138
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 37 of 71
   FIRM ADDRESS               CONTACT INFORMATION                EMERGENCY          SERVICES
                                                                 TELEPHONE          OFFERED

 Sard Verbinnen & Co.
 630 Third Avenue,              George Sard                      (917) 750-4392   Public Relations.
 9th Floor                      (212) 687-8080 Office                             Crisis Management
 New York, NY 10017             (212) 687-8344 Fax                                and Threat &
                                gsard@sardverb.com                                Vulnerability
                                                                                  Assessment.
 475 Sansome Street,            Paul Kranhold
 Suite 1750                     (415) 618-8750 Office
 San Francisco, CA              (415) 568-9580 Fax
 94111                          pkranhold@sardverb.com


 Sitrick and Company, Inc.
 655 Third Avenue,              Jeffrey S. Lloyd                 (310) 358-1011   Public Relations.
 22 n d Floor                   (212) 660-6393 Direct                             Crisis Management
 New York, NY 10017             (212) 573-6100 Office                             and Threat &
                                (310) 963-2850 Cell                               Vulnerability
                                (212) 573-6165 Fax                                Assessment.
                                jeff_lloyd@sitrick.com

 1840 Century Park              Michael S. Sitrick
 East, Suite 800                (310) 788-2850 Direct
 Los Angeles, CA                (310) 788-2855 Fax
 90067                          mike_sitrick@sitrick.com



 The Torrenzano Group
 The Lincoln Building           Richard Torrenzano                                Public Relations.
 60 East 42n d Street,          (212) 681-1700 Ext. 111 Direct                    Crisis Management
 Suite 2112                     (212) 681-6961 Fax                                and Threat &
 New York, NY                   richard@torrenzano.com                            Vulnerability
 10165-2112                                                                       Assessment.

                                Edward A. Orgon
                                (212) 681-1700 Ext. 102 Direct
                                (917) 539-4000 Cell
                                (212) 681-6961 Fax
                                ed@torrenzano.com




83687 (9/11)                                    Page 5 of 8
AH3164                   Archive Copy                                              MBI00139
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 38 of 71
   THE FOLLOWING NON-PUB LIC RELATIONS FIRMS ARE APPROVED CRISIS RESPONSE VENDORS:

   FIRM ADDRESS             CONTACT INFORMATION                EMERGENCY          SERVICES
                                                               TELEPHONE          OFFERED

 ANS Rehab Consulting, LLC
 305 Tallwood Lane,           Nicole Denson                    (888) 552-5378   Psychological
 Green Brook,                 (908) 279-7532 Main Office                        Counseling,
 New Jersey 08812             (908) 822-0422 Fax                                Medical Case
                              (646) 584-7885 Cell                               Management,
                              nicole@ansrehabconsulting.com                     Medical Cost
                                                                                Projection and
                                                                                Containment.

                              Anthony Sambucini
                              (908) 822-9322 Direct
                              (908) 822-0422 Fax
                              (908) 720-8644 Cell
                              anthony@ansrehabconsulting.com



 B ill Tibbo & Associates
 411 Borland Court            B ill Tibbo                                       Psychological
 Newmarket, Ontario           (888) 355-9788 Toll Free                          Counseling,
 L3X 1E4                      (416) 716-8057 Cell                               Medical Case
                              bill@billtibbo.com                                Management,
                                                                                Medical Cost
                                                                                Projection and
                                                                                Containment.


                              Ross McPhail
                              (905) 830-0291 Office
                              (905) 868-4174 Cell
                              ross@billtibbo.com



 Coventry Health Care, Inc.
 3200 Highland Ave.           Michael Lacroix                  (888) 552-5378   Psychological
 Downers Grove, IL            (914) 223-4463 Cell                               Counseling,
 60515                        (786) 513-7690 Fax                                Medical Case
                              jxlacroix@cvty.com                                Management,
                                                                                Medical Cost
                                                                                Projection and
                                                                                Containment.


 Cunningham Lindsey US (f/k/a GAB Robbins North America, Inc.)
 560 Peoples Plaza,           Gail Oliver                      (800) 621-5410   Claims, Investigative
 Suite 215                    (302) 838-1684 Direct                             Appraisal,
 Neward, Delaware             (302) 521-4985 Cell                               Emergency Claims
                              (302) 838-1685 Fax                                and Loss Call Center
 19702
                              goliverg@cl-na.com                                Operations.




83687 (9/11)                                 Page 6 of 8
AH3164                Archive Copy                                               MBI00140
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 39 of 71
   FIRM ADDRESS             CONTACT INFORMATION                EMERGENCY          SERVICES
                                                               TELEPHONE          OFFERED

 D.A.R., Inc.
 4 Iris Drive                 David W. Hunt                   (207) 415-0735    Crisis Management,
 Scarborough, Maine           (207) 415-0735 Direct                             Global Investigative
 04074                        (207) 883-0493 Home                               Services, Access to
                              (207) 883-2436 Fax                                National &
                              dhunt12348@aol.com                                International
                                                                                Intelligence
                                                                                Agencies, Crisis
                                                                                Management, Threat
                                                                                and Vulnerability
                                                                                Assessment.

 Lanny J. Davis & Associates, LLC
 600 13th Street, NW          Lanny J. Davis                                    Legal Crisis
 Suite 600                    (202) 756-8211 Direct                             Communications,
 Washington, DC               (202) 737-1141 Fax                                Media Strategy,
 20005                        ldavis@lannyjdavis.com                            Public Advocacy,
                                                                                Legal & Regulatory
                                                                                Issues, and Crisis
                                                                                Management.

                              Maddie Melendez
                              (202) 756-8293 Direct
                              mmelendez@lannyjdavis.com



 Lombardi Associates
 277 Fairfield Road,          Anthony Nastasi                  (877) 715-2440   Psychological
 Suite 305A                   (973) 271-8928 Direct                             Counseling,
 Fairfield, NJ 07004          (800) 550-0095 Office                             Medical Case
                              (310) 552-9052 Fax                                Management,
                              anthony.nastasi@lombardiassociates.com            Medical Cost
                                                                                Projection and
                                                                                Containment.

                              Jennifer Wolfe
                              (803) 917-9948 Direct


 Meagher & Geer, P.L.L.P.
 33 S. Sixth Street,          Russell D. Melton               (612) 347-9118    Crisis Management
 Suite 4400                   (612) 371-1317 Direct                             and Threat &
 Minneapolis, MN 55402        (612) 338-0661 Office                             Vulnerability
                              (612) 338-8384 Fax                                Assessment.
                              (612) 964-1882 Cell
                              rmelton@meagher.com




83687 (9/11)                                 Page 7 of 8
AH3164                 Archive Copy                                              MBI00141
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 40 of 71
   FIRM ADDRESS             CONTACT INFORMATION               EMERGENCY          SERVICES
                                                              TELEPHONE          OFFERED

 Patton B oggs, LLP
 2550 M Street, NW            Thomas M. Keane                                  Legal & Regulatory
 Washington, DC               (202) 457-7540 Direct                            Issues, Public
 2007                         (202) 256-1289 Cell                              Relations and Crisis
                              (202) 457-6315 Fax                               Management.
                              tkeane@pattonboggs.com


 T. J. Russo Consultants (Nationwide)
 99 Hillside Avenue,          Michael W. Russo                (516) 456-3900   Fire Investigation
 Suite X                      (516) 294-8644 Ext. 15 Direct                    and Analysis
 Williston Park, NY           (516) 456-3900 After Hours                       Services.
                              (516) 456-3900 Cell
 11596
                              (516) 747-1009 Fax
                              mwrusso123@aol.com




83687 (9/11)                                 Page 8 of 8
AH3164                 Archive Copy                                              MBI00142
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 41 of 71

                                              ENDORSEMENT No. 4


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:            24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                                 NORTH DAKOTA AMENDATORY ENDORSEMENT

   Wherever used in this endorsement: 1) "Insurer" means the insurance company which issued this policy; and 2)
   "Named Insured", "First Named Insured", and "Insured" mean the Named Corporation, Named Organization,
   Named Entity, Named Sponsor, Named Insured, or Insured stated in the declarations page; and 3) "Other
   Insured(s)" means all other persons or entities afforded coverage under the policy.

   The following is added and supersedes any provision to the contrary:

   Cancellation

   The Insured may cancel this policy by mailing or delivering to the Insurer a written notice of cancellation
   indicating the date upon which cancellation will be effective.

   Policies in Effect For Less Than Ninety (90) Days

   The Insurer may cancel, for any reason a policy in effect for less than ninety (90) days, if it is not a renewal, by
   furnishing the Insured with written notice of cancellation at least ten (10) days before the effective date of
   cancellation.

   Policies in Effect For More Than Ninety (90) Days

   The Insurer may not cancel a policy in effect for more than ninety (90) days except for one or more of the
   following reasons:
           (1)     nonpayment of premium;
           (2)     misrepresentation or fraud by or with the knowledge of the Insured or Other Insured(s) in
                   obtaining the policy or in pursuing a claim under the policy;
           (3)     actions by the Insured or Other Insured(s) that have substantially increased or changed the risk
                   insured;
           (4)     refusal of the Insured or Other Insured(s) to eliminate known conditions that increase the loss
                   potential for loss, after notification by the Insurer that the condition must be removed;
           (5)     substantial change in the risk assumed except to the extent that the Insurer should reasonably
                   have foreseen the change or contemplated the risk in writing the contract;
           (6)     loss of reinsurance by the Insurer which provided coverage to the Insurer for a significant
                   amount of the underlying risk insured;
           (7)     a determination by the commissioner that continuation of the policy could place the Insurer in
                   violation of the insurance laws of this state;
           (8)     nonpayment of dues to an association or organization other than an insurance association,
                   where payment of dues is necessary to obtain or continue coverage. Their provision does not
                   apply to persons who are retired, 62 years of age or older, or disabled (according to social
                   security standards).

   Cancellation under subsections 2 through 8 above is not effective unless written notice of cancellation is
   received by the Insured at least 30 days before the effective date of cancellation. For nonpayment of premium,
   cancellation is not effective unless it is pursuant to written notice to the Insured at least 10 days before the
   effective date of cancellation. For nonpayment of premium cancellation is not effective if payment of the
   amount due is made prior to the effective date set forth in the notice.

52155 (7/03)                                          Page 1 of 2
AH1256                 Archive Copy                                                                   MBI00143
            Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 42 of 71

   Nonrenewal

   The Insurer may nonrenew a policy by mailing or delivering written notice of nonrenewal to the Insured at least
   sixty (60) days prior to the date of expiration (or anniversary if the policy has been written for a term of more
   than 1 year).

   This does not apply if the Insured has insured elsewhere, accepted replacement coverage, or has requested or
   agreed to nonrenewal.

   Policy Renewal

   If the Insurer offers to renew a policy at less favorable terms as to the dollar amount of coverage or deductibles
   or increases the rates in excess of 15% the Insurer shall furnish the Insured notice of the new terms and rates
   at least ten (10) days prior to the expiration date.

   This does not apply if the change relates to excess rates.

   Notice

   All notices of cancellation and nonrenewal must be delivered or mailed by first class mail, to the Insured's last
   known address as stated in the policy. Notice by first class mail shall be effective upon deposit in the United
   States mail. The Insurer shall also give notice to the agent or broker on record. The notice must state the
   precise reason for cancellation.




   All other terms, conditions and exclusions shall remain unchanged.




                                                                    AUTHORIZED REPRESENTATIVE




52155 (7/03)                                          Page 2 of 2
AH1256                 Archive Copy                                                                 MBI00144
             Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 43 of 71
                                              ENDORSEMENT No. 5



       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:            24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                           CAREFULLY.

                                     ECONOMIC SANCTIONS ENDORSEMENT

   This endorsement modifies insurance provided under the following:

   The Insurer shall not be deemed to provide cover and the Insurer shall not be liable to pay any claim or provide
   any benefit hereunder to the extent that the provision of such cover, payment of such claim or provision of such
   benefit would expose the Insurer, its parent company or its ultimate controlling entity to any sanction, prohibition
   or restriction under United Nations resolutions or the trade or economic sanctions, laws or regulations of the
   European Union or the United States of America.




                                                                 AUTHORIZED REPRESENTATIVE



89644 6-13
                       Archive Copy                                                                   MBI00145
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 44 of 71
                                              ENDORSEMENT No. 6


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no.:            24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY
                                     INDIANA AMENDATORY ENDORSEMENT
                                            (Definition of Pollutants)

   When a claim or Suit is brought against an Insured in the state of Indiana and/or Indiana law applies, this policy
   is amended as follows:

   The definition of Pollutants in this policy or in any endorsement to this policy is deleted in its entirety and
   replaced with the following:

           Pollutants means any solid, liquid, gaseous, bacterial, fungal, electromagnetic, thermal or other
           substance that can be toxic or hazardous, cause irritation to animals or persons and/or cause
           contamination to property and the environment including smoke, vapor, soot, fumes, acids, alkalis,
           chemicals, and waste. Specific examples identified as pollutants include, but are not limited to, diesel,
           kerosene, and other fuel oils, gasoline, butane, propane, natural gas, and other fuels, brake fluid,
           transmission fluid, and other hydraulic fluids, ethylene glycol, methyltertbutylether (MTBE), methanol,
           ethanol, isopropyl alcohol, and propylene glycol, and other fuel and antifreeze additives, grease, tar,
           petroleum distillates, and other petroleum products and petroleum hydrocarbons, carbon monoxide, and
           other exhaust gases, stoddard solvent, mineral spirits, and other solvents, chromium compounds,
           emulsions/emulsifiers, naphtha tetrachloroethylene (PCE), perchloroethylene (PERC), trichloroethylene
           (TCE), methylene chloroform, and other dry cleaning chemicals, methyl isobytyl ketone, methyl ethal
           ketone, n-butyl acetate, 2-butoxyethanol, hexylene glycol, peroxides, freon, polychlorinated biphenyl
           (PCB), CFC113, chlorofluorocarbons, chlorinated hydrocarbons, adhesives, pesticides, insecticides,
           barium, 1,2-Dichloroethylene, ethylene dichloride, dichloromethane, methylene chloride, ethylbenzene,
           lead, Mercury, Selenium, sulfate, xylene, silica, sewage, and industrial waste materials, and all
           substances, constituents, derivatives or degradative byproducts, or additives specifically listed,
           identified, or described by one or more of the following references:

                   i.       Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA)
                            Priority List Hazardous Substances (1997 and all subsequent editions);

                   ii.      Agency for Toxic Substances And Disease Registry ToxFAQs™;

                   iii.     Clean Air Act's List of 188 Air Toxics And Diesel Particulate Matter;

                   iv.      U.S. Environmental Protection Agency EMCI Chemical References Complete Index;

                   v.       U.S. Environmental Protection       Agency Persistent, Bioaccumulative, and        Toxic
                            Chemicals List;

                   vi.      Indiana Department of Environmental Management, Remediation Closure Guide, March
                            22, 2012 edition, Table A-6 Screening Level Summary Table - 2012; and

                   vii.     Indiana Department of Environmental Management, Risk Integrated System of Closure
                            Technical Guide, Default Closure Tables, January 31, 2006 Appendix 1 (Revised May
                            1, 2009)




115924 (10/13)                                        Page 1 of 2
AH3286                    Archive Copy                                                              MBI00146
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 45 of 71



           Substances identified as examples above or by the referenced lists also include materials or substances
           to be discarded, recycled, reconditioned or reclaimed.

           This definition of Pollutants applies whether or not such solid, liquid, gaseous, bacterial,fungal,
           electromagnetic or thermal irritant or contaminant or substance is your product or products used by you
           or for you, and/or is an integral part of or incidental to your business, operations, premises, site or
           locations or has any function in your business, operations, premises, site or locations.

           For the purpose of this endorsement, Suit, Insured and Pollutants shall have the applicable meaning,
           in accordance with the terms of this policy, whether or not such term is in quotation marks or bolded.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                  Authorized Representative or
                                                                  Countersignature (Where Applicable)


115924 (10/13)                                        Page 2 of 2
AH3286                 Archive Copy                                                               MBI00147
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 46 of 71

                                              ENDORSEMENT No. 7


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:            24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY

                                                                                           SM
                           Commercial Umbrella Liability Policy with CrisisResponse

                                  Automobile Liability Follow-Form Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

   Automobile Liability

   This insurance does not apply to any liability arising out of the ownership, maintenance, operation, use or
   entrustment to others of any Auto owned or operated by or rented or loaned to any Insured. Use includes
   operation and loading or unloading of any Auto.

   However, this exclusion will not apply if coverage is provided for B odily Injury or Property Damage by
   Scheduled Underlying Insurance.

   Coverage under this policy for such B odily Injury or Property Damage will follow the terms, definitions,
   conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of
   Insurance, premium and all other terms, definitions, conditions and exclusions of this policy. Provided, however,
   that coverage provided by this policy will be no broader than the coverage provided by Scheduled Underlying
   Insurance.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)

80398 (07/02)
AH0885
                       Archive Copy                                                                MBI00148
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 47 of 71
                                              ENDORSEMENT No. 8


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:           24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy with CrisisResponse

                                   B acteria and Viruses Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

   B acteria and Viruses

   This insurance does not apply to:

   B odily Injury, Property Damage or Personal Injury and Advertising Injury or any other loss, injury,
   damage, cost or expense, including, but not limited to, losses, costs or expenses related to, arising from or
   associated with clean-up, remediation, containment, removal or abatement, caused directly or indirectly, in
   whole or in part, by bacteria and/or viruses.

   This exclusion applies regardless of any other cause, event, material, product and/or building component that
   contributed concurrently or in any sequence to that loss, injury, damage, cost or expense.

   It is understood that to the extent any coverage may otherwise be provided under this policy or any of its
   endorsements, the provisions of this exclusion will supersede.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)


90983 (5/06)
AH1900                 Archive Copy                                                                MBI00149
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 48 of 71

                                             ENDORSEMENT No. 9


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no.:           24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy with CrisisResponse

                        Continuing or Progressively Deteriorating Damages Endorsement

   This policy is amended as follows:

   Section VII. DEFINITIONS, S. Occurrence, Paragraph 1 is deleted in its entirety and replaced with the
   following:

       1. as respects B odily Injury or Property Damage, an accident, including continuous or repeated
          exposure to substantially the same general harmful conditions, which results in B odily Injury or
          Property Damage neither expected nor intended from the standpoint of the Insured.

           In the event of continuing or progressively deteriorating damage over any length of time, such damage
           shall be deemed to be one Occurrence and shall be deemed to occur only when such damage first
           commenced.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                        Authorized Representative
                                                                   or Countersignature (Where Applicable)



83126 (10/03)
AH1259                 Archive Copy                                                                MBI00150
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 49 of 71

                                              ENDORSEMENT No. 10


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:            24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy With CrisisResponse

                                        Contractors' Limitation Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusions:

       Contractors

       This insurance does not apply to:

       1. Property Damage to any property or equipment leased by the Insured;

       2. Property Damage to property being installed, erected or worked upon by the Insured or by any agents
          or subcontractors of the Insured;

       3. any liability arising out of any project insured under a "wrap-up" or any similar rating plan;

       4. any liability arising out of the rendering of, or the failure to render, professional services or any error,
          omission or mistake of a professional nature performed by or on behalf of the Insured, including but not
          limited to:

           a. the preparation or approval of maps, plans, opinions, reports, surveys, designs or specifications; and

           b. supervisory, inspection, architectural, engineering or surveying services.

       5. Property Damage arising out of:

           a. blasting or explosion other than the explosion of air or steam vessels, piping under pressure, prime
              movers, machinery or power transmitting equipment;

           b. the collapse of or structural injury to any building or structure due to:

               1) the grading of land, paving, excavating, drilling, burrowing, filling, back-filling, tunneling, pile
                  driving, coffer-dam or caisson work,

               2) the moving, shoring, underpinning, raising or demolition of any building or structure, or the
                  removal or rebuilding of any structural support thereof; or

           c. damage to or destruction of wires, conduits, pipes, mains, sewers, tanks, tunnels, any similar
              property, and any apparatus in connection therewith, beneath the surface of the ground or water,
              caused by and occurring during the use of mechanical equipment for the purpose of grading land,
              paving, excavating, drilling, burrowing, filling, back-filling or pile driving; or

           However, if insurance for such Property Damage is provided by Scheduled Underlying Insurance:

           a. exclusion 5. above will not apply; and



86452 (8/04)                                           Page 1 of 2
AH1433                 Archive Copy                                                                   MBI00151
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 50 of 71


           b. coverage under this policy for such Property Damage will follow the terms, definitions, conditions
              and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of
              Insurance, premium and all other terms, definitions, conditions and exclusions of this policy.
              Provided, however, that coverage provided by this policy will be no broader than the coverage
              provided by Scheduled Underlying Insurance.

       6. Any liability assumed by the Insured under any contract or agreement.

           However, if insurance for B odily Injury or Property Damage assumed by the Insured under any
           contract or agreement is provided by Scheduled Underlying Insurance:

           c. exclusion 6. above will not apply; and

           d. coverage under this policy for such B odily Injury or Property Damage will follow the terms,
              definitions, conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy
              Period, Limits of Insurance, premium and all other terms, definitions, conditions and exclusions of
              this policy. Provided, however, that coverage provided by this policy will be no broader than the
              coverage provided by Scheduled Underlying Insurance.

   Section VII. DEFINITIONS, M. Insured, Paragraph 7. is deleted in its entirety and replaced by the following:

       7. Any person or organization, other than the Named Insured, included as an additional insured in the
          policies listed in Scheduled Underlying Insurance however:

           a. coverage will not be broader than is available to such person or organization under such
              Scheduled Underlying Insurance; and

           b. the coverage granted by this provision does not apply to any liability which results solely from the
              acts or omissions of such person or organization.

   Section VII. DEFINITIONS, M. Insured is amended to include the following additional provision:

       Any person, organization, trustee or estate to whom you are obligated by a written Insured Contract to
       provide insurance such as is afforded by this policy, but only with respect to:

       a. liability arising out of operations conducted by you or on your behalf;

       b. facilities owned or used by you; or

       c. liability arising solely from your acts or omissions.

       However,

       1.) the coverage granted in this provision does not apply to any liability which arises solely from the acts or
           omissions of such person, organization, trustee or estate; and

       2.) the most we will pay for damages under this policy on behalf of any person or organization to whom you
           are obligated by written Insured Contract to provide insurance such as is afforded by this endorsement
           is the lesser of the Limits of Insurance shown in Item 3. of the Declarations or the minimum Limits of
           Insurance you agreed to procure in such written Insured Contract.

   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)


86452 (8/04)                                            Page 2 of 2
AH1433                 Archive Copy                                                                  MBI00152
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 51 of 71
                                             ENDORSEMENT No. 11


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:           24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy with CrisisResponse

                              Commercial General Liability Limitation Endorsement


   This policy is amended as follow:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

   Commercial General Liability

   This insurance does not apply to Commercial General Liability.

   However, if insurance for Commercial General Liability is provided by a policy listed in Scheduled Underlying
   Insurance:

   1. This exclusion shall not apply; and

   2. Coverage under this policy will follow the terms, definitions, conditions and exclusions of Scheduled
      Underlying Insurance, subject to the Policy Period, Limits of Insurance, premium and all other terms,
      definitions, conditions and exclusions of this policy. Provided, however, that coverage provided by this policy
      will be no broader than the coverage provided by Scheduled Underlying Insurance.




   All other terms, definitions, conditions and exclusions remain unchanged.




                                                                          Authorized Representative
                                                                     or Countersignature (Where Applicable)


87043 (11/04)
AH1472                 Archive Copy                                                                 MBI00153
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 52 of 71

                                              ENDORSEMENT No. 12


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:           24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY

                           Commercial Umbrella Liability Policy with CrisisResponse

                                        Cross Suits Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following exclusion:

   Cross Suits

   This insurance does not apply to B odily Injury, Property Damage, or Personal Injury and Advertising
   Injury to a Named Insured that is caused, in whole or in part, by any other Named Insured.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)


80411 (1/04)
AH1268                 Archive Copy                                                                MBI00154
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 53 of 71

                                               ENDORSEMENT No. 13


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:             24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY

                            Commercial Umbrella Liability Policy with CrisisResponse

                                        Discrimination Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

   Discrimination

   This insurance does not apply to any liability arising out of discrimination based upon age, gender, race, color,
   national origin, creed, religion, sexual orientation, marital status, veterans status, pregnancy, sickness, disease,
   disability, physical capabilities, physical characteristics, physical condition, mental capabilities, mental condition,
   or any other similar category or class, committed or alleged to have been committed by an Insured, or by
   anyone for whom an Insured is actually or allegedly responsible, whether intentional or unintentional, whether
   the discrimination is direct or indirect.

   No inference shall be made from the omission of a category or class in the above paragraph that coverage
   applies to that category or class.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)


86558 (8/04)
AH1454                 Archive Copy                                                                     MBI00155
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 54 of 71
                                              ENDORSEMENT No. 14



       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:           24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy with CrisisResponse

                              Employers' Liability / Stop Gap Limitation Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Employers' Liability

       This insurance does not apply to B odily Injury to any employee of the Insured arising out of and in the
       course of the employee's employment by the Insured.

       However, if insurance for such B odily Injury is provided by a policy listed in the Scheduled Underlying
       Insurance:

       1. The above exclusion shall not apply; and

       2. Coverage under this policy for such B odily Injury will follow the terms, definitions, conditions and
          exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of Insurance,
          premium and all other terms, definitions, conditions and exclusions of this policy. Provided, however,
          that coverage provided by this policy will be no broader than the coverage provided by Scheduled
          Underlying Insurance.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)


82616 (5/06)
AH1887                 Archive Copy                                                                MBI00156
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 55 of 71
                                               ENDORSEMENT No. 15


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:             24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                            Commercial Umbrella Liability Policy with CrisisResponse

                               Employee B enefits Liability Follow Form Endorsement

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

   Employee B enefits Liability

   This insurance does not apply to any liability arising out of:

   1. any violation of any of the responsibilities, obligations or duties imposed upon fiduciaries by ERISA or any
      similar law regarding workers' compensation, unemployment insurance, Social Security or any
      government-mandated disability benefits; or

   2. any act, error or omission committed by or on behalf of the Insured solely in the performance of one or
      more of the following administrative duties or activities:

       a. giving counsel to employees with respect to a Plan;

       b. interpreting a Plan;

       c. handling of records in connection with a Plan;

       d. effecting enrollment, termination or cancellation of employees under a Plan; or

       e. any claim against an Insured solely by reason of his, her or its status as an administrator, the Plan or
          you as sponsor of the Plan.

   However, this exclusion will not apply only if and to the extent that coverage for such liability is provided by
   Scheduled Underlying Insurance.

   Coverage under this policy for such liability will follow the terms, definitions, conditions and exclusions of
   Scheduled Underlying Insurance, subject to the Policy Period, Limits of Insurance, premium and retentions
   of this policy. Provided, however, that coverage provided by this policy will be no broader than the coverage
   provided by Scheduled Underlying Insurance.

   Section VII. DEFINITIONS is amended to include the following additional definitions:

   ERISA as used in this endorsement means the Employee Retirement Income Security Act of 1974 (including
   amendments relating to the Consolidated Omnibus Budget Reconciliation Act of 1985), and including any
   amendment or revisions thereto, or any similar common or statutory law of the United States, Canada or any
   state or jurisdiction anywhere in the world to which a Plan is subject.

   Plan as used in this endorsement means any plan, fund or program established anywhere in the world,
   regardless of whether it is subject to regulation under Title 1 of ERISA or meets the requirements for
   qualification under Section 401 of the Internal Revenue Code of 1986, as amended and which is:


95124 (7/07)                                               1 of 2
AH2066                 Archive Copy                                                               MBI00157
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 56 of 71


   1. a welfare plan, as defined in ERISA or any similar law regarding workers' compensation, unemployment
       insurance, Social Security or any government-mandated disability benefits;

   2. a pension plan as defined in ERISA or any similar law regarding workers' compensation, unemployment
       insurance, Social Security or any government-mandated disability benefits; or

   3. a combination of 1. and 2. above.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)


95124 (7/07)                                             2 of 2
AH2066                 Archive Copy                                                                MBI00158
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 57 of 71
                                              ENDORSEMENT No. 16



       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:           24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy with CrisisResponse

                                    Erroneous Delivery Limitation Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Erroneous Delivery

       This Insurance does not apply to B odily Injury or Property Damage arising out of the delivery of any
       product into a wrong receivable or to a wrong address or the erroneous delivery of one product for another,
       whether the B odily Injury or Property Damage occurs at the time of such delivery or after such
       operations have been completed or abandoned at the site of the delivery.

       However, if insurance for such B odily Injury or Property Damage is provided by Scheduled Underlying
       Insurance:

       1. This exclusion shall not apply; and

       2. Coverage under this policy for such B odily Injury or Property Damage will follow the terms,
          definitions, conditions and exclusions of Scheduled Underlying Insurance, subject to the Policy
          Period, Limits of Insurance, premium and all other terms, definitions, conditions and exclusions of this
          policy. Provided, however, that coverage provided by this policy will be no broader than the coverage
          provided by Scheduled Underlying Insurance.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)


90992 (5/06)
AH1909                 Archive Copy                                                                MBI00159
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 58 of 71

                                              ENDORSEMENT No. 17


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:            24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY

                                                                                           SM
                           Commercial Umbrella Liability Policy with CrisisResponse

                                   Failure To Supply Follow-Form Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following exclusion:

   Failure to Supply

   This insurance does not apply to any liability arising out of any Insured's complete or partial failure to supply
   gas, oil, water, electricity or steam.

   However, this exclusion will not apply if coverage is provided by Scheduled Underlying Insurance for B odily
   Injury or Property Damage arising out of an Insured's complete or partial failure to supply gas, oil, water,
   electricity or steam.

   Coverage under this policy for such B odily Injury or Property Damage will follow the terms, definitions, condi-
   tions and exclusions of Scheduled Underlying Insurance, subject to the Policy Period, Limits of Insurance,
   premium and all other terms, definitions, conditions and exclusions of this policy. Provided, however, that
   coverage provided by this policy will be no broader than the coverage provided by Scheduled Underlying
   Insurance.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)

80424 (07/02)
AH0911
                       Archive Copy                                                                MBI00160
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 59 of 71

                                              ENDORSEMENT No. 18


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:            24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY

                                                                                           SM
                           Commercial Umbrella Liability Policy with CrisisResponse

                                             Foreign Liability Exclusion

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Foreign Liability

       This insurance does not apply to B odily Injury, Property Damage or Personal Injury and Advertising
       Injury caused by an Occurrence that takes place outside the United States of America, its territories or
       possessions, Puerto Rico or Canada.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)

80431 (07/02)
AH0917
                       Archive Copy                                                                MBI00161
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 60 of 71

                                             ENDORSEMENT No. 19


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no.:           24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy with CrisisResponse

                                          Fungus Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:
   This insurance does not apply to:
   B odily Injury, Property Damage or Personal Injury and Advertising Injury or any other loss, injury,
   damage, cost or expense, including, but not limited to, losses, costs or expenses related to, arising from or
   associated with clean-up, remediation, containment, removal or abatement, caused directly or indirectly, in
   whole or in part, by:

                a. Any Fungus(i), Molds(s), mildew or yeast, or
                b. Any Spore(s) or toxins created or produced by or emanating from such Fungus(i), Mold(s),
                   mildew or yeast, or

                c. Any substance, vapor , gas, or other emission or organic or inorganic body or substance
                   produced by or arising out of any Fungus(i), Mold(s), mildew or yeast, or

                d. Any material, product, building component, building or structure, or any concentration of
                   moisture, water or other liquid within such material, product, building component, building or
                   structure, that contains, harbors, nurtures or acts as a medium for any Fungus(i), Mold(s),
                   mildew, yeast, or Spore(s) or toxins emanating therefrom.

   Paragraphs a., b., c. and d. above apply regardless of any other cause, event, material, product and/or building
   component that contributed concurrently or in any sequence to that loss, injury, damage, cost or expense.

   It is understood that to the extent any coverage may otherwise be provided under this policy or any of its
   endorsements, the provisions of this exclusion will supercede.

   Section VII. DEFINITIONS is amended to include the following additional definitions:

       Fungus(i) includes, but is not limited to, any of the plants or organisms belonging to the major group Fungi,
       lacking chlorophyll, and including molds, rusts, mildews, smuts and mushrooms.

       Mold(s) includes, but is not limited to, any superficial growth produced on damp or decaying organic matter
       or on living organisms, and fungi that produce molds.

       Spore(s) means any dormant or reproductive body produced by or arising or emanating out of any
       Fungus(i), Mold(s), mildew, plants, organisms or microorganisms.

   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                               Authorized Representative
                                                                          or Countersignature (Where Applicable)
82449 (06/03)                                         Page 1 of 1
AH1257                 Archive Copy                                                                MBI00162
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 61 of 71
                                              ENDORSEMENT No. 20



       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:            24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy with CrisisResponse

                                            Lead Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Lead

       This insurance does not apply to any liability arising out of lead or the lead content of products.

       It is understood that to the extent any coverage may otherwise be provided under this policy or any of its
       endorsements, the provisions of this exclusion will supersede.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                            Authorized Representative
                                                                       or Countersignature (Where Applicable)


86471 (2/06)
AH1891                 Archive Copy                                                                   MBI00163
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 62 of 71

                                              ENDORSEMENT No. 21


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:            24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY

                            Commercial Umbrella Liability Policy with CrisisResponse

                                        Marine Liability Exclusion Endorsement

   This policy is amended as follows:

   A. Solely as respects watercraft, Section V. Exclusions, Paragraph A. is deleted in its entirety.

   B. Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Marine

       This insurance does not apply to any marine liability which includes, but is not limited to, the following:

                   Charterers Liability                      Protection and Indemnity Liability
                   Safe Berth Legal Liability                Ship Builders Liability
                   Towers Liability                          Stevedores Liability
                   Ship Repairers Legal Liability            Wharfingers Liability
                   Terminal Operation Liability              U.S. Longshoreman and Harbor Workers
                   Jones Act




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                            Authorized Representative
                                                                       or Countersignature (Where Applicable)


86470 (8/04)
AH1451                 Archive Copy                                                                    MBI00164
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 63 of 71

                                               ENDORSEMENT No. 22


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:             24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                            Commercial Umbrella Liability Policy with CrisisResponse

                                              Oil Industries Endorsement

   This policy is amended as follows:

   A. Section V. EXCLUSIONS is amended to include the following additional exclusions:

       Oil Industries

       This insurance does not apply to:

       1. loss of hole and any in-hole equipment, including fishing costs;

       2. damages claimed by any co-owner of the working interest arising from operations in which the Named
          Insured is a co-owner of the same working interest;

       3. any cost or expense incurred by or at the request of the Named Insured or any co-owner of the
          working interest in connection with controlling or bringing under control any oil, gas or water well which
          becomes out of control. A well shall be deemed out of control only so long as there is a continuous
          flow of drilling fluid, oil, gas or water above the surface of the ground which is uncontrollable;

       4. loss or damage to drilling rigs, drilling or production platforms, work-over rigs, servicing rigs or any
          equipment or machinery above the surface of the earth or above the sub-sea well head of any body of
          water which is in the Insured's care, custody and control;

       5. damage to any casing, pipe, bit, tool, pump or other drilling or well servicing machinery or equipment
          located beneath the surface of the earth in any well or hole;

       6. removal of wreck and debris;

       7. Property Damage included within the Saline Substances Contamination Hazard;

       8. work or operations performed on any oil or gas lease in oceans, seas, straits, gulfs, bays, marshes,
          rivers, inland lakes or other navigable water ways;

       9. Property Damage included within the Explosion Hazard;

       10. work or operations performed on any oil or gas lease at locations:

           a. within the limits of any town or city; or

           b. on the right of way of any railroad;

       11. Property Damage included within the Products - Completed Operations Hazard;



80458 (04/04)                                             Page 1 of 3
AH1337                  Archive Copy                                                               MBI00165
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 64 of 71

       12. liability assumed by the Insured under any contract or agreement; or

       However, if insurance for items 9-12 above is provided by Scheduled Underlying Insurance:

       1. exclusions 9 -12 above will not apply; and

       2. coverage under this policy will follow the terms, definitions, conditions and exclusions of Scheduled
          Underlying Insurance, subject to the Policy Period, Limits of Insurance, premium and all other terms,
          definitions, conditions and exclusions of this policy. Provided, however, that coverage provided by this
          policy will be no broader than the coverage provided by Scheduled Underlying Insurance.

   B. Solely as respects any Property Damage included within Underground Resources Hazard or Property
      Damage arising out of the blowout or cratering of a well or hole:

       1. DECLARATIONS, ITEM 5. SELF-INSURED RETENTION is amended to include the following
          additional provision:

           $5,000,000 Each Occurrence. (As respects all damages covered under this Endorsement for Property
           Damage included within Underground Resources Hazard or Property Damage arising out of the
           blowout or cratering of a well or hole). This Self-Insured Retention will not be reduced by Defense
           Expenses;

       2. The above Self-Insured Retention applies whether or not there is any available Scheduled
          Underlying Insurance or Other Insurance. If there is Scheduled Underlying Insurance or Other
          Insurance applicable to a Loss, amounts received through such Scheduled Underlying Insurance or
          Other Insurance for payment of the Loss may be applied to reduce or exhaust the above
          Self-Insured Retention if such policies were purchased by the Named Insured to specifically apply as
          underlying insurance to this policy. However, in no event will amounts received through such
          Scheduled Underlying Insurance or Other Insurance for the payment of Defense Expenses reduce
          the above Self-Insured Retention; and

       3. Section III. DEFENSE PROVISIONS is deleted in its entirety and replaced by the following:

           We will have no duty to defend any Suit against the Insured. We will, however, have the right, but not
           the duty, to participate in the defense of any Suit and the investigation of any claim to which this policy
           may apply. If we exercise such right, we will do so at our own expense.

   C. For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following
      additional definitions:

           Defense Expenses mean payment(s) allocated to the investigation, settlement or defense of a specific
           loss, claim or Suit, including but not limited to:

           1. Attorney's fees and all other investigation, loss adjustment and litigation expenses;

           2. Premiums on bonds to release attachments;

           3. Premiums on appeal bonds required by law to appeal any claim or Suit;

           4. Costs taxed against the Insured in any claim or Suit;

           5. Pre-judgment interest awarded against the Insured; and

           6. Interest that accrues after entry of judgment.




80458 (04/04)                                          Page 2 of 3
AH1337                 Archive Copy                                                                   MBI00166
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 65 of 71

       Explosion Hazard means Property Damage arising out of blasting or explosion. However, the Explosion
       Hazard does not include Property Damage:

       1. arising out of the explosion of air or steam vessels, piping under pressure, prime movers, machinery or
          power transmitting equipment;

       2. arising out of operations performed for or on behalf of the Named Insured by independent contractors;

       3. included within the Products-Completed Operations Hazard or the Underground Resources
          Hazard; or

       4. for which liability is assumed by the Named Insured under any contract or agreement.

       Saline Substances Contamination Hazard means Property Damage to oil, gas, water or other mineral
       substances, or any other property, wherever located, if the Property Damage is caused by a Saline
       Substance.

       Saline Substance means any substance or material containing salt, whether or not naturally occurring.

       Underground Resources Hazard means Property Damage to any of the following:

       1. oil, gas, water or other mineral substances which have not been reduced to physical possession above
          the surface of the earth; or

       2. any well, hole formation, strata or area in or through which exploration for or production of any
          substances is carried on.




    All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)


80458 (04/04)                                         Page 3 of 3
AH1337                 Archive Copy                                                                MBI00167
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 66 of 71
                                              ENDORSEMENT No. 23


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no.:            24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                           Commercial Umbrella Liability Policy with CrisisResponse

                                    Radioactive Matter Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

           Radioactive Matter

           This insurance does not apply to any liability arising out of radioactive matter or any form of radiation.

   It is understood that to the extent any coverage may otherwise be provided under this policy or any of its
   endorsements, the provisions of this exclusion will supercede.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                         Authorized Representative
                                                                    or Countersignature (Where Applicable)



83094 (09/03)
AH1247                 Archive Copy                                                                    MBI00168
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 67 of 71

                                               ENDORSEMENT No. 24


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:             24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                             Commercial Umbrella Liability Policy with CrisisResponse

                                             Silica Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

   This insurance does not apply to:

   Any liability arising out of Silica, Silica fiber(s) or Silica Dust or any product(s) containing Silica, Silica fiber(s)
   or Silica Dust.

   Section VII. DEFINITIONS is amended to include the following additional definitions:

   Silica means:

   1. The substance commonly known as Silica; and

   2. Any substance or product which has the same or substantially similar chemical formulation, structure or
      function as Silica, by whatever name manufactured, formulated, structured, sold or distributed.

   Silica Dust means:

   1. Dust comprising of Silica only; and

   2. Dust comprising of Silica mixed with other dust or fiber(s) including, but not limited to, asbestos fibers.

   It is understood that to the extent any coverage may otherwise be provided under this policy or any of its
   endorsements, the provisions of this exclusion will supercede.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                               Authorized Representative
                                                                          or Countersignature (Where Applicable)




80479 (02/03)
AH1061                  Archive Copy                                                                     MBI00169
            Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 68 of 71
                                              ENDORSEMENT No. 25


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:             24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY

                            Commercial Umbrella Liability Policy with CrisisResponse

                       Testing or Consulting Errors and Omissions Exclusion Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Testing or consulting

       This insurance does not apply to B odily Injury, Property Damage, or Personal Injury and Advertising
       Injury arising out of:

       1. An error, omission, defect or deficiency in:

            a. any test performed; or

            b. an evaluation, a consultation or advice given,

            by or on behalf of any Insured;

       2. The reporting of or reliance upon any such test, evaluation, consultation or advice; or

       3.   An error, omission, defect or deficiency in experimental data or the Insured's interpretation of such
            data.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                           Authorized Representative
                                                                      or Countersignature (Where Applicable)


89485 (6/05)
AH1705                 Archive Copy                                                                 MBI00170
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 69 of 71

                                                ENDORSEMENT No. 26


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:               24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                              Commercial Umbrella Liability Policy with CrisisResponse SM

                                                  Time Element Pollution
                                           Self-Insured Retention Endorsement

   This policy is amended as follows:

   Section V. EXCLUSIONS, Paragraph Q. Pollution is deleted in its entirety and replaced by the following:

       Pollution

       This insurance does not apply to:

           1. Any B odily Injury, Property Damage or Personal Injury and Advertising Injury arising out of
              the actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of
              Pollutants anywhere at any time;

           2. Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory
              requirement that the Insured or others test for, monitor, clean up, remove, contain, treat, detoxify or
              neutralize, or in any way respond to, or assess the effects of Pollutants; or
           3. Any loss, cost or expense arising out of any claim or Suit by or on behalf of a governmental
              authority for damages because of testing for, monitoring, cleaning up, removing, containing, treating,
              detoxifying or neutralizing, or in any way responding to, or assessing the effects of Pollutants.

           However, Paragraph 1 of this exclusion will not apply to B odily Injury or Property Damage arising out
           of any discharge, dispersal, seepage, migration, release or escape of Pollutants that meets all of the
           following conditions:
                i.    It was abrupt and neither expected nor intended by the Insured. This condition does not apply
                      to a non-routine incident where such discharge, dispersal, seepage, migration, release or
                      escape of Pollutants was a result of an attempt by the Insured to mitigate or avoid a
                      discharge, dispersal, seepage, migration, release or escape of Pollutants that was itself abrupt
                      and neither expected nor intended by the Insured and where substantial third party B odily
                      Injury or Property Damage could have occurred;
                ii.   It commenced on a demonstrable, specific date during the Policy Period;
                iii. Its commencement became known to the Insured within (7) calendar days;
                iv. Its commencement was reported in writing to us within (21) calendar days of becoming known
                    to the Insured; and
                v. Reasonable effort was expended by the Insured to terminate the discharge, dispersal, seepage,
                   migration, release or escape of Pollutants as soon as conditions permitted.

           However, nothing contained in this endorsement will operate to provide any coverage with respect to:

                i.    Any site or location principally used by the Insured, or by others on the Insured's behalf, for
                      the handling, storage, disposal, dumping, processing or treatment of waste material;
                ii.   Any fines or penalties;

80499 (06/03)                                           Page 1 of 2
AH1167                   Archive Copy                                                                MBI00171
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 70 of 71


                iii. Any clean up loss, cost or expense arising out of any governmental request, demand, order or
                     statutory or regulatory requirement. However, this provision iii will not apply to third party clean
                     up loss, cost or expense otherwise covered by this endorsement that are also the subject of a
                     governmental request, demand, order or statutory or regulatory requirement;
                iv. Acid rain or acid runoff;
                v. Clean-up, removal, containment, treatment, detoxification or neutralization of Pollutants
                   situated on premises which the Insured owns, rents or occupies at the time of the actual
                   discharge, dispersal, seepage, migration, release or escape of said Pollutants; or
                vi. Any B odily Injury, Property Damage or Personal Injury and Advertising Injury, or any loss,
                    cost or expense arising out of any discharge, dispersal, seepage, migration, release or escape
                    of Pollutants in knowing violation of or non compliance with governmental permits.

   For the purpose of this endorsement only, the SELF-INSURED RETENTION in ITEM 5. of the DECLARATIONS,
   is amended to include the following additional provision:

       $5,000,000 Each Occurrence (As respects all damages arising out of any discharge, dispersal, seepage,
       migration, release or escape of Pollutants covered under this endorsement). This Self-Insured Retention
       will not be reduced by Defense Expenses.

       The above Self-Insured Retention applies whether or not there is any available Scheduled Underlying
       Insurance or Other Insurance. If there is Scheduled Underlying Insurance or Other Insurance
       applicable to a Loss, amounts received through such Scheduled Underlying Insurance or Other
       Insurance for payment of the Loss may be applied to reduce or exhaust the above Self-Insured
       Retention if such policies were purchased by the Named Insured to specifically apply as underlying
       insurance to this policy. However, in no event will amounts received through such Scheduled Underlying
       Insurance or Other Insurance for the payment of Defense Expenses reduce the above Self-Insured
       Retention.
   For the purpose of this endorsement only, Section III. DEFENSE PROVISIONS Paragraphs A. and D. are
   deleted in their entirety and Paragraph A. is replaced by the following:
       We will have no duty to defend any Suit against the Insured. We will, however, have the right, but not the
       duty, to participate in the defense of any Suit and the investigation of any claim to which this endorsement
       may apply. If we exercise this right, we will do so at our own expense.

   For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following
   additional definitions:

       Defense Expenses means a payment allocated to defend a specific Suit, including but not limited to:
           1. Attorneys' fees and all other investigation, loss adjustment and litigation expenses;
           2. Premiums on bonds to release attachments;
           3. Premiums on appeal bonds required by law to appeal any claim or Suit;
           4. Court costs taxed against the Insured in any Suit;
           5. Pre-judgment interest awarded against the Insured; and

           6. Interest that accrues after entry of judgment.

 All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                              Authorized Representative
                                                                         or Countersignature (Where Applicable)



80499 (06/03)                                           Page 2 of 2
AH1167                  Archive Copy                                                                   MBI00172
           Case 1:18-cv-00195-DMT-CRH Document 14-9 Filed 11/13/18 Page 71 of 71

                                               ENDORSEMENT No. 27


       This endorsement, effective 12:01 AM: April 13, 2016
       Forms a part of policy no:             24238279
       Issued to: MISSOURI BASIN WELL SERVICES, INC. DBA
                  MBI ENERGY SERVICES, INC.
       B y: COMMERCE AND INDUSTRY INSURANCE COMPANY


                            Commercial Umbrella Liability Policy with CrisisResponse SM

                                                  Terrorism Exclusion

   Section V. EXCLUSIONS is amended to include the following additional exclusion:

       Terrorism

       This insurance does not apply to B odily Injury, Property Damage or Personal Injury and Advertising
       Injury arising directly or indirectly as a result of or in connection with Terrorism including, but not limited to,
       any contemporaneous or ensuing B odily Injury or Property Damage caused by fire, looting or theft.

   Section VII. DEFINITIONS is amended to include the following additional definition:

       Terrorism means the use or threatened use of force or violence against person or property, or commission
       of an act dangerous to human life or property, or commission of an act that interferes with or disrupts an
       electronic or communication system, undertaken by any person or group, whether or not acting on behalf of
       or in connection with any organization, government, power, authority or military force, when the effect is to
       intimidate, coerce or harm a government, the civilian population or any segment thereof, or to disrupt any
       segment of the economy.

       Terrorism will also include any act which is verified or recognized by the United States Government as an
       act of terrorism.




   All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                             Authorized Representative
                                                                        or Countersignature (Where Applicable)


80493 (07/02)
AH0970
                       Archive Copy                                                                     MBI00173
